Exhibit 10.1

LOAN NO. 59401

SERVICING NO. 003210937

 

 

LOAN AGREEMENT

Dated as of November 1, 2005

Between

EP RHINO, DST,

as Borrower

and

BANK OF AMERICA, N.A.,

as Lender

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE 1       DEFINITIONS; PRINCIPLES OF CONSTRUCTION   

Section 1.1

   Definitions      1   

Section 1.2

   Principles of Construction      12       ARTICLE 2       GENERAL TERMS   

Section 2.1

   The Loan      13   

Section 2.2

   Disbursement to Borrower      13   

Section 2.3

   The Note, Mortgage and Loan Documents      13   

Section 2.4

   Loan Payments      13   

Section 2.5

   Loan Prepayments      13       ARTICLE 3       CONDITIONS PRECEDENT   

Section 3.1

   Conditions Precedent      13       ARTICLE 4       REPRESENTATIONS AND
WARRANTIES   

Section 4.1

   Organization      13   

Section 4.2

   Status of Borrower      14   

Section 4.3

   Validity of Documents      14   

Section 4.4

   No Conflicts      14   

Section 4.5

   Litigation      15   

Section 4.6

   Agreements      15   

Section 4.7

   Solvency      15   

Section 4.8

   Full and Accurate Disclosure      15   

Section 4.9

   No Plan Assets      16   

Section 4.10

   Not a Foreign Person      16   

Section 4.11

   Enforceability      16   

Section 4.12

   Business Purposes      16   

Section 4.13

   Compliance      16   

Section 4.14

   Financial Information      16   

 

-i-



--------------------------------------------------------------------------------

Section 4.15

   Condemnation      17   

Section 4.16

   Utilities and Public Access; Parking      17   

Section 4.17

   Separate Lots      17   

Section 4.18

   Assessments      17   

Section 4.19

   Insurance      17   

Section 4.20

   Use of Property      17   

Section 4.21

   Certificate of Occupancy; Licenses      17   

Section 4.22

   Flood Zone      18   

Section 4.23

   Physical Condition      18   

Section 4.24

   Boundaries      18   

Section 4.25

   Leases and Rent Roll      18   

Section 4.26

   Filing and Recording Taxes      19   

Section 4.27

   Management Agreement      19   

Section 4.28

   Illegal Activity      19   

Section 4.29

   Construction Expenses      19   

Section 4.30

   Personal Property      19   

Section 4.31

   Taxes      20   

Section 4.32

   Permitted Encumbrances      20   

Section 4.33

   Federal Reserve Regulations      20   

Section 4.34

   Investment Company Act      20   

Section 4.35

   Reciprocal Easement Agreements      20   

Section 4.36

   No Change in Facts or Circumstances; Disclosure      21   

Section 4.37

   Intellectual Property      21   

Section 4.38

   Compliance with Anti-Terrorism Laws      21   

Section 4.39

   Patriot Act      22   

Section 4.40

   Intentionally Reserved      22   

Section 4.41

   Survival      22   

Section 4.42

   Master Lease      22   

Section 4.43

   Securities Laws      22       ARTICLE 5       BORROWER COVENANTS   

Section 5.1

   Existence; Compliance with Legal Requirements      23   

Section 5.2

   Maintenance and Use of Property      23   

Section 5.3

   Waste      23   

Section 5.4

   Taxes and Other Charges      24   

Section 5.5

   Litigation      24   

Section 5.6

   Access to Property      25   

Section 5.7

   Notice of Default      25   

Section 5.8

   Cooperate in Legal Proceedings      25   

Section 5.9

   Performance by Borrower      25   

Section 5.10

   Awards; Insurance Proceeds      25   

Section 5.11

   Financial Reporting      25   

Section 5.12

   Estoppel Statement      27   

 

-ii-



--------------------------------------------------------------------------------

Section 5.13

   Leasing Matters      28   

Section 5.14

   Property Management      29   

Section 5.15

   Liens      30   

Section 5.16

   Debt Cancellation      30   

Section 5.17

   Zoning      30   

Section 5.18

   ERISA      31   

Section 5.19

   No Joint Assessment      31   

Section 5.20

   Reciprocal Easement Agreements      31   

Section 5.21

   Master Lease      31   

Section 5.22

   Subleases      32   

Section 5.23

   Special DST Covenants      32       ARTICLE 6       ENTITY COVENANTS   

Section 6.1

   Single Purpose Entity/Separateness      32   

Section 6.2

   Change of Name, Identity or Structure      37   

Section 6.3

   Business and Operations      39       ARTICLE 7       NO SALE OR ENCUMBRANCE
  

Section 7.1

   Transfer Definitions      39   

Section 7.2

   No Sale/Encumbrance      39   

Section 7.3

   Permitted Transfers      40   

Section 7.4

   Lender’s Rights      42   

Section 7.5

   Assumption      43       ARTICLE 8       INSURANCE; CASUALTY; CONDEMNATION;
RESTORATION   

Section 8.1

   Insurance      45   

Section 8.2

   Casualty      48   

Section 8.3

   Condemnation      48   

Section 8.4

   Restoration      49       ARTICLE 9       RESERVE FUNDS   

Section 9.1

   Required Repairs      53   

Section 9.2

   Replacements      53   

Section 9.3

   Intentionally reserved      54   

 

-iii-



--------------------------------------------------------------------------------

Section 9.4

   Required Work      54   

Section 9.5

   Release of Reserve Funds      56   

Section 9.6

   Tax and Insurance Reserve Funds      58   

Section 9.7

   Reserve Funds Generally      59   

Section 9.8

   Prepaid Rent Reserve      62       ARTICLE 10       INTENTIONALLY RESERVED   
   ARTICLE 11       EVENTS OF DEFAULT; REMEDIES   

Section 11.1

   Event of Default      63   

Section 11.2

   Remedies      65       ARTICLE 12       ENVIRONMENTAL PROVISIONS   

Section 12.1

   Environmental Representations and Warranties      66   

Section 12.2

   Environmental Covenants      66   

Section 12.3

   Lender’s Rights      67   

Section 12.4

   Operations and Maintenance Programs      67   

Section 12.5

   Environmental Definitions      68   

Section 12.6

   Indemnification      68       ARTICLE 13       SECONDARY MARKET   

Section 13.1

   Transfer of Loan      70   

Section 13.2

   Delegation of Servicing      70   

Section 13.3

   Dissemination of Information      70   

Section 13.4

   Cooperation      70       ARTICLE 14       INDEMNIFICATIONS   

Section 14.1

   General Indemnification      71   

Section 14.2

   Mortgage and Intangible Tax Indemnification      71   

Section 14.3

   ERISA Indemnification      72   

Section 14.4

   Survival      72   

 

-iv-



--------------------------------------------------------------------------------

   ARTICLE 15       EXCULPATION   

Section 15.1

   Exculpation      72       ARTICLE 16       NOTICES   

Section 16.1

   Notices      75       ARTICLE 17       FURTHER ASSURANCES   

Section 17.1

   Replacement Documents      77   

Section 17.2

   Recording of Mortgage, etc.      77   

Section 17.3

   Further Acts, etc.      77   

Section 17.4

   Changes in Tax, Debt, Credit and Documentary Stamp Laws      78   

Section 17.5

   Expenses      78   

Section 17.6

   Cost of Enforcement      79       ARTICLE 18       WAIVERS   

Section 18.1

   Remedies Cumulative; Waivers      79   

Section 18.2

   Modification, Waiver in Writing      80   

Section 18.3

   Delay Not a Waiver      80   

Section 18.4

   Trial by Jury      80   

Section 18.5

   Waiver of Notice      80   

Section 18.6

   Remedies of Borrower      81   

Section 18.7

   Waiver of Marshalling of Assets      81   

Section 18.8

   Waiver of Statute of Limitations      81   

Section 18.9

   Waiver of Counterclaim      81       ARTICLE 19       GOVERNING LAW   

Section 19.1

   Choice of Law      81   

Section 19.2

   Severability      81   

Section 19.3

   Preferences      82   

 

-v-



--------------------------------------------------------------------------------

   ARTICLE 20       MISCELLANEOUS   

Section 20.1

   Survival      82   

Section 20.2

   Lender’s Discretion      82   

Section 20.3

   Headings      82   

Section 20.4

   Schedules Incorporated      82   

Section 20.5

   Offsets, Counterclaims and Defenses      82   

Section 20.6

   No Joint Venture or Partnership; No Third Party Beneficiaries      83   

Section 20.7

   Publicity      84   

Section 20.8

   Conflict; Construction of Documents; Reliance      84   

Section 20.9

   Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets     
84   

Section 20.10

   Entire Agreement      85   

 

EXHIBIT A    Borrower Equity Ownership Structure EXHIBIT B    Soliciting Dealer
Agreement and Purchaser Questionnaire SCHEDULE I    Required Repairs SCHEDULE II
   Individual Property

 

-vi-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of November 1, 2005 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BANK OF AMERICA, N.A., a national banking association,
having an address at 214 North Tryon Street, Charlotte, North Carolina 28255
(together with its successors and/or assigns, “Lender”) and EP RHINO, DST, a
Delaware statutory trust having an address at c/o U.S. Commercial LLC, 111
Corporate Drive, Suite 210, Ladera Ranch, California 92694 (together with its
successors and/or assigns, “Borrower”).

RECITALS:

Borrower desires to obtain the Loan (defined below) from Lender.

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Additional Replacement” shall have the meaning set forth in Section 9.5(g)
hereof.

“Additional Required Repair” shall have the meaning set forth in Section 9.5(f)
hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall have the meaning set forth in Section 7.1 hereof.

“Assignment of Management Agreement” shall mean that certain Assignment and
Subordination of Management Agreement and Consent of Manager dated the date
hereof among Lender, Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 



--------------------------------------------------------------------------------

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

“Beneficial Interest Transfer” shall have the meaning set forth in Section 7.3
hereof.

“Beneficial Owner” shall have the meaning set forth in Section 7.3 hereof.

“Borrower Principal” shall mean, individually and/or collectively, as the
context may require, U.S. Advisor, LLC, a Virginia limited liability company,
and Watson & Taylor Management, Inc., a Texas corporation.

“Business Day” shall mean a day on which Lender is open for the conduct of
substantially all of its banking business at its office in the city in which the
Note is payable (excluding Saturdays and Sundays).

“Casualty” shall have the meaning set forth in Section 8.2.

“Closing Date” shall mean the date of the funding of the Loan.

“Control” shall have the meaning set forth in Section 7.1 hereof.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Individual Property or
any part thereof.

“Creditors Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall have the meaning set forth in the Note.

“DST” shall mean individually and/or collectively, as the context may require
Borrower and Master DST.

 

-2-



--------------------------------------------------------------------------------

“Eligible Account” shall mean a separate and identifiable deposit account from
all other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or state chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a federally
chartered depository institution or trust company acting in its fiduciary
capacity is subject to the regulations regarding adversary funds on deposit
therein under 12 CFR §9.10(b), and in the case of a state chartered depository
institution or trust company, is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital surplus of at least
$50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short term unsecured
debt obligations or commercial paper of which are rated at least “A-l” by S&P,
“P-l” by Moody’s and “F-l” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of accounts in which funds
are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “AA-” by Fitch and S&P (or “A-” by S&P,
if such depository’s short term unsecured debt rating is at least “A-l” by S&P)
and “Aa2” by Moody’s). Notwithstanding the foregoing, prior to a Securitization,
Bank of America, N.A. shall be an Eligible Institution,

“Embargoed Person” shall mean any person identified by OFAC or any other Person
with whom a Person resident in the United States of America may not conduct
business or transactions by prohibition of federal law or Executive Order of the
President of the United States of America.

“Environmental Law” shall have the meaning set forth in Section 12.5 hereof.

“Environmental Liens” shall have the meaning set forth in Section 12.5 hereof.

“Environmental Report” shall have the meaning set forth in Section 12.5 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.

“Event of Default” shall have the meaning set forth in Section 11.1 hereof.

“Fitch” shall mean Fitch, Inc.

“Forced Conversion” shall have the meaning set forth in Section 6.2 hereof.

“Forced Conversion Notice” shall have the meaning set forth in Section 6.2
hereof.

 

-3-



--------------------------------------------------------------------------------

“General Partner” shall mean EP Rhino LeaseCo GP, LLC, a Texas limited liability
company, the general partner of Master Lessee.

“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.

“Hazardous Materials” shall have the meaning set forth in Section 12.5 hereof.

“Imminent Default Notice” shall have the meaning set forth in Section 6.2
hereof.

“Imminent Default Response” shall have the meaning set forth in Section 6.2
hereof.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indemnified Parties” shall mean (a) Lender, (b) any prior owner or holder of
the Loan or Participations in the Loan, (c) any servicer or prior servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, affiliates or
subsidiaries of any and all of the foregoing, and (h) the heirs, legal
representatives, successors and assigns of any and all of the foregoing
(including, without limitation, any successors by merger, consolidation or
acquisition of all or a substantial portion of the Indemnified Parties’ assets
and business), in all cases whether during the term of the Loan or as part of or
following a foreclosure of the Mortgage.

“Independent Trustee” shall have the meaning set forth in Section 6.1 hereof.

“Individual Property” shall mean each parcel of real property listed on Schedule
II attached hereto, the Improvements thereon and all personal property owned by
Borrower and encumbered by a Mortgage, together with all rights pertaining to
such property and improvements as more particular described in the granting
clauses of such Mortgages.

“Insurance Premiums” shall have the meaning set forth in Section 8.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

“Interest Bearing Reserve Accounts” shall mean each Reserve Account other than
the Tax and Insurance Reserve Account.

“Interest Bearing Reserve Funds” shall mean each of the Reserve Funds other than
the Tax and Insurance Reserve Funds.

 

-4-



--------------------------------------------------------------------------------

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.

“Investor” shall have the meaning set forth in Section 13.3 hereof.

“Lease” shall have the meaning set forth in the Mortgage.

“Legal Requirements” shall mean all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting any Individual Property or any part thereof, or the construction, use,
alteration or operation thereof, whether now or hereafter enacted and in force,
and all permits, licenses, authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting any Individual Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to any Individual Property or any part thereof, or (b) in any way limit the
use and enjoyment thereof.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, lien,
pledge, hypothecation, assignment, security interest, or any other encumbrance,
charge or transfer of, on or affecting Borrower, any Individual Property, any
portion thereof or any interest therein, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

“LLC Agreement” shall have the meaning set forth in Section 6.1 (c).

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Management Agreement, and any and all other
documents, agreements and certificates executed and/or delivered in connection
with the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including but not
limited to reasonable legal fees and other costs of defense).

“Management Agreement” shall mean the management agreement entered into by and
between Master Lessee and Manager, pursuant to which Manager is to provide
management and other services with respect to the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified in accordance
with the terms of this Agreement.

 

-5-



--------------------------------------------------------------------------------

“Manager” shall mean Watson & Taylor Management, Inc., a Texas corporation, or
such other entity selected as the manager of the Property in accordance with the
terms of this Agreement.

“Master DST” shall mean USA Self Storage I, DST, a Delaware statutory trust.

“Master Lease” shall mean that certain Master Lease dated as of November 1, 2005
by and between Borrower and Master Lessee as the same may be amended, restated,
extended or otherwise modified from time to time.

“Master Lease SNDA” shall mean that certain Assignment and Subordination
Agreement of Master Lease and Consent of Master Lessee dated as of the date
hereof, by and between Lender and Master Lessee, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Master Lessee” shall mean EP Rhino LeaseCo, LTD., a Texas limited partnership,
having its principal place of business at c/o U.S. Commercial LLC, 111 Corporate
Drive, Suite 210, Ladera Ranch, California 92694.

“Maturity Date” shall have the meaning set forth in the Note.

“Member” shall have the meaning set forth in Section 6.1(c) hereof.

“Mold” shall have the meaning set forth in Section 12.5 hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean those certain first priority mortgages/deeds of
trust/deeds to secure debt and security agreements (whether one or more) dated
the date hereof, executed and delivered by Borrower as security for the Loan and
encumbering (individually and/or collectively) each Individual Property, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Net Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 8.4(b)(vi)
hereof.

“New Beneficial Owner” shall have the meaning set forth in Section 7.3 hereof.

“New Owner Transfer” shall have the meaning set forth in Section 7.3 hereof.

“Note” shall mean that certain promissory note of even date herewith in the
principal amount of $12,750,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“OFAC” shall have the meaning set forth in Section 4.38 hereof.

 

-6-



--------------------------------------------------------------------------------

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against any Individual Property or any part thereof.

“Participations” shall have the meaning set forth in Section 13.1 hereof.

“Patriot Act” shall have the meaning set forth in Section 4.38 hereof.

“Permitted Encumbrances” shall mean collectively, (a) the Lien and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (d) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion.

“Permitted Investments” shall mean to the extent available from Lender or
Lender’s servicer for deposits in the Reserve Accounts, any one or more of the
following obligations or securities acquired at a purchase price of not greater
than par, including those issued by a servicer of the Loan, the trustee under
any securitization or any of their respective Affiliates, payable on demand or
having a maturity date not later than the Business Day immediately prior to the
date on which the funds used to acquire such investment are required to be used
under this Agreement and meeting one of the appropriate standards set forth
below:

(a) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) be rated “AAA” or the equivalent by each of the Rating Agencies,
(iii) if rated by S&P, must not have an “r” highlighter affixed to their rating,
(iv) if such investments have a variable rate of interest, such interest rate
must be tied to a single interest rate index plus a fixed spread (if any) and
must move proportionately with that index, and (v) such investments must not be
subject to liquidation prior to their maturity;

(b) Federal Housing Administration debentures;

(c) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the

 

-7-



--------------------------------------------------------------------------------

Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
must (i) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (ii) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (iii) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and
(iv) such investments must not be subject to liquidation prior to their
maturity;

(d) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(e) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances with maturities of
not more than 365 days and issued by, any bank or trust company, savings and
loan association or savings bank, the short term obligations of which at all
times are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency in
the highest short term rating category and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities); provided, however,
that the investments described in this clause must (i) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (ii) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (iii) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(f) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (i) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (ii) if rated by S&P, must not have

 

-8-



--------------------------------------------------------------------------------

an “r” highlighter affixed to their rating, (iii) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

(g) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

(h) units of taxable money market funds, with maturities of not more than 365
days and which funds are regulated investment companies, seek to maintain a
constant net asset value per share and invest solely in obligations backed by
the full faith and credit of the United States, which funds have the highest
rating available from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and

(i) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (i) Lender and (ii) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment or (C) such
obligation or security has a remaining term to maturity in excess of one
(1) year.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or

 

-9-



--------------------------------------------------------------------------------

municipal government or any bureau, department or agency thereof and any
fiduciary acting in such capacity on behalf of any of the foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Policies” shall have the meaning specified in Section 8.1(b) hereof.

“Prepaid Rent Collection Threshold” shall mean an amount equal to ten percent
(10%) of monthly gross potential Rents.

“Prepaid Rent Reserve Account” shall have the meaning set forth in Section 9.8
hereof.

“Prepaid Rent Reserve Funds” shall have the meaning set forth in Section 9.8
hereof.

“Professional Independent Trustee” shall have the meaning set forth in
Section 6.1 hereof.

“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.

“Property” shall mean, collectively, each Individual Property, the Improvements
thereon and all Personal Property owned by Borrower and encumbered by a
Mortgage, together with all rights pertaining to such property and Improvements,
as more particularly described in the granting clause of the Mortgage and
referred to therein as the “Property”.

“Property Condition Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property (or each
Individual Property, as applicable), satisfactory in form and substance to
Lender in its sole discretion.

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been approved by
Lender.

“REA” shall mean any “construction, operation and reciprocal easement agreement”
or similar agreement (including any “separate agreement” or other agreement
between Borrower and one or more other parties to an REA with respect to such
REA) affecting any Individual Property or portion thereof.

“Release” shall have the meaning set forth in Section 12.5 hereof.

“Rent Roll” shall have the meaning set forth in Section 4.25 hereof.

“Rents” shall have the meaning set forth in the Mortgage.

“Replacement Reserve Account” shall have the meaning set forth in Section 9.2(b)
hereof.

 

-10-



--------------------------------------------------------------------------------

“Replacement Reserve Funds” shall have the meaning set forth in Section 9.2(b)
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.2(b) hereof.

“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.

“Required Repair Account” shall have the meaning set forth in
Section 9.1(b) hereof.

“Required Repair Funds” shall have the meaning set forth in Section 9.l(b)
hereof.

“Required Repairs” shall have the meaning set forth in Section 9.1(a) hereof.

“Required Work” shall have the meaning set forth in Section 9.4 hereof.

“Reserve Accounts” shall mean the Tax and Insurance Reserve Account, the
Replacement Reserve Account, the Required Repair Account, the Prepaid Rent
Reserve Account, or any other escrow account established by the Loan Documents.

“Reserve Funds” shall mean the Tax and Insurance Reserve Funds, the Replacement
Reserve Funds, the Required Repair Funds, the Prepaid Rent Reserve Funds, or any
other escrow funds established by the Loan Documents.

“Response Failure” shall have the meaning set forth in Section 6.2 hereof.

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of any Individual
Property, the completion of the repair and restoration of the related Individual
Property as nearly as possible to the condition the related Individual Property
was in immediately prior to such Casualty or Condemnation, with such alterations
as may be reasonably approved by Lender.

“Restoration Consultant” shall have the meaning set forth in Section 8.4(b)(iii)
hereof.

“Restoration Retainage” shall have the meaning set forth in Section 8.4(b)(iv)
hereof.

“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.

“Sale or Pledge” shall have the meaning set forth in Section 7.1 hereof.

“Scheduled Payment Date” shall have the meaning set forth in the Note.

“Securities” shall have the meaning set forth in Section 13.1 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

-11-



--------------------------------------------------------------------------------

“Securitization” shall have the meaning set forth in Section 13.1 hereof.

“Special Member” shall have the meaning set forth in Section 6.l(c)

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“State” shall mean the state in which the Property or any part thereof is
located.

“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 9.6 hereof.

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 9.6 hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of any Individual Property under a Lease or other occupancy agreement
with Borrower.

“Title Insurance Policy” shall mean that certain TLTA (or its equivalent)
mortgagee title insurance policy issued with respect to the Property and
insuring the lien of the Mortgage.

“TLTA” shall mean Texas Land Title Association or any successor thereto.

“Transferee” shall have the meaning set forth in Section 7.5 hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Property is located.

“Watson & Taylor Lease” shall mean that certain Lease Agreement commencing on
September 29, 2005, between Borrower (successor-in-interest to USA Northwest Hwy
Self Storage, LLC, a Texas limited liability company), as lessor, and Watson &
Taylor Management, Inc., as lessee, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance with the terms of
this Agreement.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 2

GENERAL TERMS

Section 2.1 The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrower hereby agrees to accept the
Loan on the Closing Date.

Section 2.2 Disbursement to Borrower. Borrower may request and receive only one
borrowing in respect of the Loan and any amount borrowed and repaid in respect
of the Loan may not be reborrowed.

Section 2.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced
by the Note and secured by the Mortgage and the other Loan Documents.

Section 2.4 Loan Payments. The Loan and interest thereon shall be payable
pursuant to the terms of the Note.

Section 2.5 Loan Prepayments. The Loan may not be prepaid, in whole or in part,
except in strict accordance with the express terms and conditions of the Note.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent. The obligation of Lender to make the Loan
hereunder is subject to the fulfillment by Borrower or waiver by Lender of all
of the conditions precedent to closing set forth in the application or the term
sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application for the Loan issued by Lender.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Borrower and, where specifically indicated, each Borrower Principal, represents
and warrants to Lender as of the Closing Date that:

Section 4.1 Organization. Borrower and each Borrower Principal, (when not an
individual) (a) has been duly organized and is validly existing and in good
standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged, (b) is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified in connection with its properties, businesses and operations,
(c) to Borrower’s knowledge, possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, and the
sole business of Borrower is the ownership, management and operation of the
Property, and (d) in the case of Borrower, has full

 

-13-



--------------------------------------------------------------------------------

power, authority and legal right to mortgage, grant, bargain, sell, pledge,
assign, warrant, transfer and convey the Property pursuant to the terms of the
Loan Documents, and in the case of Borrower and each Borrower Principal, has
full power, authority and legal right to keep and observe all of the terms of
the Loan Documents to which it is a party. Borrower and each Borrower Principal
represent and warrant that the chart attached hereto as Exhibit A sets forth an
accurate listing of the direct and indirect owners of the equity interests in
Borrower, Master Lessee and each Borrower Principal (when not an individual).

Section 4.2 Status of Borrower. Borrower’s exact legal name is correctly set
forth on the first page of this Agreement, on the Mortgage and on any UCC-1
Financing Statements filed in connection with the Loan. Borrower is an
organization of the type specified on the first page of this Agreement. Borrower
is incorporated in or organized under the laws of the state of Delaware.
Borrower’s principal place of business and chief executive office, and the place
where Borrower keeps its books and records, including recorded data of any kind
or nature, regardless of the medium of recording, including software, writings,
plans, specifications and schematics, has been for the preceding four months
(or, if less, the entire period of the existence of Borrower) the address of
Borrower set forth on the first page of this Agreement. Borrower’s
organizational identification number, if any, assigned by the state of
incorporation or organization is correctly set forth on the first page of the
Note.

Section 4.3 Validity of Documents. Borrower and each Borrower Principal have
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and the other Loan Documents to which they are parties. This
Agreement and such other Loan Documents have been duly executed and delivered by
or on behalf of Borrower and each Borrower Principal and constitute the legal,
valid and binding obligations of Borrower and each Borrower Principal
enforceable against Borrower and each Borrower Principal in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

Section 4.4 No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower and each Borrower Principal
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of Borrower or any Borrower Principal pursuant to
the terms of any agreement or instrument to which Borrower or any Borrower
Principal is a party or by which any of Borrower’s or Borrower Principal’s
property or assets is subject, nor, to Borrower’s knowledge, will such action
result in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority having jurisdiction over Borrower or
any Borrower Principal or any of Borrower’s or Borrower Principal’s properties
or assets, and, to Borrower’s knowledge, any consent, approval, authorization,
order, registration or qualification of or with any Governmental Authority
required for the execution, delivery and performance by Borrower or Borrower
Principal of this Agreement or any of the other Loan Documents has been obtained
and is in full force and effect.

 

-14-



--------------------------------------------------------------------------------

Section 4.5 Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or,
to Borrower’s or Borrower Principal’s knowledge, threatened against or affecting
Borrower, any Borrower Principal, the Master Lessee, the Manager or any
Individual Property, which actions, suits or proceedings, if determined against
Borrower, any Borrower Principal, the Master Lessee, the Manager or the related
Individual Property, would materially adversely affect the condition (financial
or otherwise) or business of Borrower or any Borrower Principal or the condition
or ownership of the related Individual Property.

Section 4.6 Agreements. Borrower is not a party to any agreement or instrument
or subject to any restriction which would materially and adversely affect
Borrower or any Individual Property, or Borrower’s business, properties or
assets, operations or condition, financial or otherwise. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or any Individual
Property is bound. Borrower has no material financial obligation under any
agreement or instrument to which Borrower is a party or by which Borrower or any
Individual Property is otherwise bound, other than (a) obligations incurred in
the ordinary course of the operation of the related Individual Property and
(b) obligations under the Loan Documents.

Section 4.7 Solvency. Borrower and each Borrower Principal have (a) not entered
into the transaction or executed the Note, this Agreement or any other Loan
Documents with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for their obligations under
such Loan Documents. Giving effect to the Loan, the fair saleable value of the
assets of Borrower and each Borrower Principal exceeds and will, immediately
following the making of the Loan, exceed the total liabilities of Borrower and
each Borrower Principal, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. No petition in bankruptcy has
been filed against Borrower or any Borrower Principal in the last ten
(10) years, and neither Borrower nor any Borrower Principal in the last ten
(10) years has made an assignment for the benefit of creditors or taken
advantage of any Creditors Rights Laws. Neither Borrower nor any Borrower
Principal is contemplating either the filing of a petition by it under any
Creditors Rights Laws or the liquidation of all or a major portion of Borrower’s
assets or property, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against Borrower or any Borrower Principal.

Section 4.8 Full and Accurate Disclosure. Subject to any qualifications set
forth in any other applicable representation contained in this Agreement, no
statement of fact made by or on behalf of Borrower or any Borrower Principal in
this Agreement or in any of the other Loan Documents or in any other document or
certificate delivered by or on behalf of Borrower or any Borrower Principal
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no material fact presently known to Borrower or any Borrower Principal
which has not been disclosed to Lender which adversely affects, nor as far as
Borrower or any Borrower Principal can reasonably foresee, might adversely
affect, any Individual Property or the business, operations or condition
(financial or otherwise) of Borrower or any Borrower Principal.

 

-15-



--------------------------------------------------------------------------------

Section 4.9 No Plan Assets. Borrower is not an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to state statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Agreement.

Section 4.10 Not a Foreign Person. Neither Borrower, Borrower Principal, nor
Master Lessee is a foreign corporation, foreign partnership, foreign trust,
foreign estate or nonresident alien or a disregarded entity owned by any of them
(as those terms are defined in the Internal Revenue Code of 1986), and if
requested by Lender, Borrower or Borrower Principal will so certify (or in the
case of a disregarded entity, its owner will certify) to Lender or a person
designated by Lender under penalties of perjury to the accuracy of this
representation, and will provide in such certification such additional
information as Lender may reasonably request.

Section 4.11 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and neither Borrower nor Borrower Principal has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto. No Default or
Event of Default exists under or with respect to any Loan Document.

Section 4.12 Business Purposes. The Loan is solely for the business purpose of
Borrower, and is not for personal, family, household, or agricultural purposes.

Section 4.13 Compliance. To Borrower’s knowledge and except as disclosed in that
certain Property Condition Report delivered to Lender in connection with the
closing of the Loan, Borrower and the Property, and the use and operation
thereof, comply in all material respects with all Legal Requirements, including,
without limitation, building and zoning ordinances and codes and the Americans
with Disabilities Act. To Borrower’s knowledge, Borrower is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority and Borrower has received no written notice of any such default or
violation. There has not been committed by Borrower or, to Borrower’s knowledge,
any other Person in occupancy of or involved with the operation or use of any
Individual Property any act or omission affording any Governmental Authority the
right of forfeiture as against any Individual Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents.

Section 4.14 Financial Information. To Borrower’s knowledge, all financial data,
including, without limitation, the balance sheets, statements of cash flow,
statements of income and operating expense and rent rolls, that have been
delivered to Lender in respect of Borrower, any Borrower Principal and/or the
Property (a) are true, complete and correct in all material respects,
(b) accurately represent the financial condition of Borrower, Borrower Principal
or the Property, as applicable, as of the date of such reports, and (c) to the
extent

 

-16-



--------------------------------------------------------------------------------

prepared or audited by an independent certified public accounting firm (if
applicable), have been prepared in accordance with cash basis accounting
principles throughout the periods covered, except as disclosed therein. Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a material adverse effect on any Individual Property or the current and/or
intended operation thereof, except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
materially adverse change in the financial condition, operations or business of
Borrower or Borrower Principal from that set forth in said financial statements.

Section 4.15 Condemnation. No Condemnation or other proceeding has been
commenced or, to Borrower’s knowledge, is threatened or contemplated with
respect to all or any portion of any Individual Property.

Section 4.16 Utilities and Public Access; Parking. The Property has adequate
rights of access to public ways and is served by water, sewer, sanitary sewer
and storm drain facilities adequate to service the Property for full utilization
of the Property for its intended uses. All public utilities necessary to the
full use and enjoyment of the Property as currently used and enjoyed are located
either in the public right-of-way abutting the Property (which are connected so
as to serve the Property without passing over other property) or in recorded
easements serving the Property and such easements are set forth in the Title
Insurance Policy. All roads necessary for the use of the Property for its
current purposes have been completed and dedicated to public use and accepted by
all Governmental Authorities. The Property has, or is served by, parking to the
extent required to comply with all Legal Requirements.

Section 4.17 Separate Lots. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.

Section 4.18 Assessments. To Borrower’s knowledge after due inquiry, there are
no pending or proposed special or other assessments for public improvements or
otherwise affecting any Individual Property, nor are there any contemplated
improvements to any Individual Property that may result in such special or other
assessments.

Section 4.19 Insurance. Borrower has obtained and has delivered to Lender
certificates of insurance with respect to all Policies reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement. No claims
have been made under any of the Policies, and to Borrower’s knowledge, no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

Section 4.20 Use of Property. The Property is used exclusively for self-storage
purposes and other appurtenant and related uses.

Section 4.21 Certificate of Occupancy; Licenses. To Borrower’s knowledge, all
certifications, permits, licenses and approvals, including, without limitation,
certificates of completion or occupancy required for the legal use, occupancy
and operation of the Property for

 

-17-



--------------------------------------------------------------------------------

the purpose intended herein, have been obtained and are valid and in full force
and effect. Borrower shall keep and maintain (or cause to be kept and
maintained) all licenses necessary for the operation of the Property for the
purpose intended herein. To Borrower’s knowledge, the use being made of the
Property is in conformity with the final certificate of occupancy (or
compliance, if applicable) and any other permits or licenses issued for the
Property.

Section 4.22 Flood Zone. None of the Improvements on any Individual Property are
located in an area identified by the Federal Emergency Management Agency as an
area having special flood hazards, or, if any material portion of the
Improvements is located within such area, Borrower has obtained the insurance
prescribed in Section 8.1(a)(i).

Section 4.23 Physical Condition. To Borrower’s knowledge after due inquiry,
except as set forth in the Property Condition Report, the Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects. To Borrower’s knowledge
after due inquiry, except as set forth in the Property Condition Report, there
exists no structural or other material defects or damages in any Individual
Property, as a result of a Casualty or otherwise, and whether latent or
otherwise. Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in any Individual Property, or
any part thereof, which would adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

Section 4.24 Boundaries. (a) None of the Improvements which were included in
determining the appraised value of the Property lie outside the boundaries and
building restriction lines of the related Individual Property to any material
extent except as affirmatively insured by the Title Insurance Policy, and (b) no
improvements on adjoining properties materially encroach upon any Individual
Property and no easements or other encumbrances upon any Individual Property
encroach upon any of the Improvements so as to materially affect the value or
marketability of the related Individual Property.

Section 4.25 Leases and Rent Roll. Borrower has delivered to Lender a true,
correct and complete rent roll for each Individual Property (each a “Rent Roll”)
which includes all Leases affecting each Individual Property (including
schedules for all executed Leases for Tenants not yet in occupancy or under
which the rent commencement date has not occurred). To Borrower’s knowledge,
except as set forth in each Rent Roll (as same has been updated by written
notice thereof to Lender) and any (if any) estoppel certificates delivered to
Lender on or prior to the Closing Date: (a) each Lease is in full force and
effect; (b) the Tenants under the Leases have accepted possession of their
respective demised premises; (c) the Tenants under the Leases have commenced the
payment of rent under the Leases, there are no offsets, claims or defenses to
the enforcement thereof, and Borrower has no current or delinquent monetary
obligations to any Tenant under any Lease; (d) except with respect to that
portion of the Rents due and payable by that certain Tenant known as Dynamic
Systems (for which Rents have been paid in advance through August 2010), no
portion of the Rents due and payable under the Leases have been paid for any
period more than twelve (12) months in advance; (e) the rent payable

 

-18-



--------------------------------------------------------------------------------

under each Lease is the amount of fixed rent set forth in the Rent Roll, and
there is no claim or basis for a claim by the Tenant thereunder for an offset or
adjustment to the rent; (f) no Tenant has made any written claim of a material
default against the landlord under any Lease which remains outstanding nor has
Borrower or Manager received, by telephonic, in-person, e-mail or other
communication, any notice of a material default under any Lease; (g) no more
than five percent (5%) of the Tenants at any Individual Property are in default
of the rental payment; (h) all security deposits, if any, under the Leases have
been collected by Borrower; (i) Borrower is the sole owner of the entire
landlord’s interest in each Lease; (j) each Lease is the valid, binding and
enforceable obligation of Borrower and the applicable Tenant thereunder and
there are no agreements with the Tenants under the Leases other than as
expressly set forth in the Leases; (k) no Person has any possessory interest in,
or right to occupy, the related Individual Property or any portion thereof
except under the terms of a Lease; (1) none of the Leases contains any option or
offer to purchase or right of first refusal to purchase the related Individual
Property or any part thereof; and (m) neither the Leases nor the Rents have been
assigned, pledged or hypothecated except to Lender, and no other Person has any
interest therein except the Tenants thereunder.

Section 4.26 Filing and Recording Taxes. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgage, have been paid or will be paid, and, under current Legal Requirements,
the Mortgage is enforceable in accordance with its terms by Lender (or any
subsequent holder thereof).

Section 4.27 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and, to
Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder. No management
fees under the Management Agreement are accrued and unpaid.

Section 4.28 Illegal Activity. No portion of any Individual Property has been or
will be purchased, improved, equipped or fixtured with proceeds of any illegal
activity, and no part of the proceeds of the Loan will be used in connection
with any illegal activity.

Section 4.29 Construction Expenses. All costs and expenses of any and all labor,
materials, supplies and equipment used in the construction maintenance or repair
of the Improvements have been paid in full prior to delinquency. To Borrower’s
knowledge after due inquiry, there are no claims for payment for work, labor or
materials affecting any Individual Property which are or may become a lien prior
to, or of equal priority with, the Liens created by the Loan Documents.

Section 4.30 Personal Property. Borrower has paid in full for, and is the owner
of, all Personal Property (other than Tenants’ property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except for Permitted Encumbrances and the Lien and
security interest created by the Loan Documents.

 

-19-



--------------------------------------------------------------------------------

Section 4.31 Taxes. Borrower and Borrower Principal have filed all federal,
state, county, municipal, and city income, personal property and other tax
returns required to have been filed by them and have paid all taxes and related
liabilities which have become due pursuant to such returns or pursuant to any
assessments received by them. Neither Borrower nor Borrower Principal knows of
any basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

Section 4.32 Permitted Encumbrances. None of the Permitted Encumbrances,
individually or in the aggregate, materially interferes with the benefits of the
security intended to be provided by the Loan Documents, materially and adversely
affects the value of any Individual Property, materially impairs the use or the
operation of any Individual Property or materially impairs Borrower’s ability to
pay its obligations in a timely manner.

Section 4.33 Federal Reserve Regulations. No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or prohibited by the terms and
conditions of this Agreement or the other Loan Documents.

Section 4.34 Investment Company Act. Borrower is not (a) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

Section 4.35 Reciprocal Easement Agreements.

(a) To Borrower’s actual knowledge, neither Borrower, nor any other party is
currently in default (nor has any notice been given or received with respect to
an alleged or current default) under any of the terms and conditions of the REA,
and the REA remains unmodified and in full force and effect;

(b) To Borrower’s actual knowledge, any easements granted pursuant to the REA
which were to have survived the site preparation and completion of construction
(to the extent that the same has been completed), remain in full force and
effect and have not been released, terminated, extinguished or discharged by
agreement or otherwise;

(c) To Borrower’s actual knowledge, all sums due and owing by Borrower to the
other parties to the REA (or by the other parties to the REA to the Borrower)
pursuant to the terms of the REA, including without limitation, all sums,
charges, fees, assessments, costs, and expenses in connection with any taxes,
site preparation and construction, non-shareholder contributions, and common
area and other property management activities have been paid, are current, and
no lien has attached on any Individual Property (or threat thereof been made)
for failure to pay any of the foregoing;

 

-20-



--------------------------------------------------------------------------------

(d) The terms, conditions, covenants, uses and restrictions contained in the REA
do not conflict in any manner with any terms, conditions, covenants, uses and
restrictions contained in any Lease or in any agreement between Borrower and
occupant of any peripheral parcel, including without limitation, conditions and
restrictions with respect to kiosk placement, tenant restrictions (type,
location or exclusivity), sale of certain goods or services, and/or other use
restrictions; and

(e) The terms, conditions, covenants, uses and restrictions contained in each
Lease do not conflict in any manner with any terms, conditions, covenants, uses
and restrictions contained in the REA, any other Lease or in any agreement
between Borrower and occupant of any peripheral parcel, including without
limitation, conditions and restrictions with respect to kiosk placement, tenant
restrictions (type, location or exclusivity), sale of certain goods or services,
and/or other use restrictions.

Section 4.36 No Change in Facts or Circumstances: Disclosure. All information
submitted by Borrower or its agents to Lender and in all financial statements,
rent rolls, reports, certificates and other documents submitted in connection
with the Loan or in satisfaction of the terms thereof and all statements of fact
made by Borrower in this Agreement or in any other Loan Document, are accurate,
complete and correct in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect any Individual Property or the business operations or the
financial condition of Borrower. Borrower has disclosed to Lender all material
facts and has not failed to disclose any material fact that could cause any
representation or warranty made herein to be materially misleading.

Section 4.37 Intellectual Property. All trademarks, trade names and service
marks necessary to the business of Borrower as presently conducted or as
Borrower contemplates conducting its business are in good standing and, to the
extent of Borrower’s actual knowledge, uncontested. To Borrower’s actual
knowledge, Borrower has not infringed, is not infringing, and has not received
notice of infringement with respect to asserted trademarks, trade names and
service marks of others. To Borrower’s actual knowledge, there is no
infringement by others of trademarks, trade names and service marks of Borrower.

Section 4.38 Compliance with Anti-Terrorism Laws. None of Borrower, Borrower
Principal or any Person who Controls Borrower or Borrower Principal currently is
identified by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) or otherwise qualifies as a Embargoed Person, and Borrower will use
reasonable efforts to ensure that no Person who now or hereafter owns a direct
or indirect equity interest in Borrower is an Embargoed Person or is Controlled
by an Embargoed Person. None of Borrower or Borrower Principal is in violation
of any applicable law relating to anti-money laundering or anti-terrorism,
including, without limitation, those related to transacting business with
Embargoed Persons or the requirements of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, U.S. Public Law 107-56, and the related regulations issued thereunder,
including temporary regulations (collectively, as the same may be amended from
time to time, the “Patriot Act”). To Borrower’s actual knowledge, no tenant at
the Property is currently identified by OFAC or otherwise qualifies as an
Embargoed

 

-21-



--------------------------------------------------------------------------------

Person, or is owned or Controlled by an Embargoed Person. Borrower has
determined that Manager has implemented procedures approved by Borrower to
ensure that no tenant at the Property is currently identified by OFAC or
otherwise qualifies as an Embargoed Person, or is owned or Controlled by an
Embargoed Person.

Section 4.39 Patriot Act. Neither Borrower nor Borrower Principal shall (a) be
or become subject at any time to any law, regulation, or list of any government
agency (including, without limitation, the list maintained by OFAC and
accessible through the OFAC website) that prohibits or limits any lender from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower and Borrower Principal, or (b) fail to provide
documentary and other evidence of Borrower’s identity as may be requested by any
lender at any time to enable any lender to verify Borrower’s identity or to
comply with any applicable law or regulation, including, without limitation, the
Patriot Act. In addition, Borrower hereby agrees to provide to Lender any
additional information that Lender deems reasonably necessary from time to time
in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

Section 4.40 Intentionally Reserved.

Section 4.41 Survival. Borrower agrees that, unless expressly provided
otherwise, all of the representations and warranties of Borrower set forth in
this Article 4 and elsewhere in this Agreement and in the other Loan Documents
shall survive for so long as any portion of the Debt remains owing to Lender.
All representations, warranties, covenants and agreements made in this Agreement
or in the other Loan Documents by Borrower shall be deemed to have been relied
upon by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

Section 4.42 Master Lease The Master Lease is in full force and effect and there
is no default thereunder by any party thereto and, to Borrower’s knowledge, no
event has occurred that, with the passage of time and/or the giving of notice
would constitute a default thereunder. The Master Lease is the valid, binding
and enforceable obligation of Master Lessee and the Borrower, subject to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in equity or at law). Neither the
Master Lease nor the Rents payable thereunder presently are assigned, pledged or
hypothecated except to Lender, and no other Person has any interest therein
except the Borrower and the Master Lessee. The commencement date of the Master
Lease has occurred as of the date hereof. Master Lessee will at all times be
owned and controlled (directly or indirectly) by Borrower Principal.

Section 4.43 Securities Laws Neither of Borrower, Borrower Principal, Master
Lessee or Master DST has, nor (to Borrower, Borrower Principal, Master Lessee
and Master DST’s actual knowledge) has any other party involved in the
solicitation, offering and sale of beneficial interests in any DST, failed to
comply with the Securities Act and all applicable state securities laws and
regulations in connection with the solicitation, offering and sale of beneficial
interests in any DST.

 

-22-



--------------------------------------------------------------------------------

ARTICLE 5

BORROWER COVENANTS

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of the Mortgage (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, Borrower hereby
covenants and agrees with Lender that:

Section 5.1 Existence; Compliance with Legal Requirements, (a) Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence, rights, licenses, permits and franchises and
comply with all Legal Requirements applicable to it and the Property. Borrower
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Borrower shall at all times
maintain, preserve and protect all franchises and trade names used in connection
with the operation of the Property.

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the Legal Requirements affecting any
Individual Property, provided that (i) no Default or Event of Default has
occurred and is continuing; (ii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower or the related Individual Property is subject and shall not constitute
a default thereunder; (iii) neither any Individual Property, any part thereof or
interest therein, any of the tenants or occupants thereof, nor Borrower shall be
affected in any material adverse way as a result of such proceeding;
(iv) non-compliance with the Legal Requirements shall not impose civil or
criminal liability on Borrower or Lender; (v) Borrower shall have furnished the
security as may be required in the proceeding or as reasonably required by
Lender to ensure compliance by Borrower with the Legal Requirements; and
(vi) Borrower shall have furnished to Lender all other items reasonably
requested by Lender.

Section 5.2 Maintenance and Use of Property. Borrower shall cause the Property
to be maintained in a good and safe condition and repair. The Improvements and
the Personal Property shall not be removed, demolished, or materially altered
(except for normal replacement of the Personal Property) other than in
accordance with the provisions of Section 5.21, without the consent of Lender,
such consent not to be unreasonably withheld, delayed or conditioned. If under
applicable zoning provisions the use of all or any portion of any Individual
Property is or shall become a nonconforming use, Borrower will not cause or
permit the nonconforming use to be discontinued or the nonconforming Improvement
to be abandoned without the express written consent of Lender.

Section 5.3 Waste. Borrower shall not commit or suffer any waste of any
Individual Property or make any change in the use of any Individual Property
which will in any way materially increase the risk of fire or other hazard
arising out of the operation of any Individual Property, or take any action that
might invalidate or give cause for cancellation of any

 

-23-



--------------------------------------------------------------------------------

Policy, or do or permit to be done thereon anything that may in any way impair
the value of any Individual Property or the security for the Loan. Borrower will
not, without the prior written consent of Lender, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of any Individual Property, regardless of the depth
thereof or the method of mining or extraction thereof.

Section 5.4 Taxes and Other Charges, (a) Borrower shall pay or cause to be paid
all Taxes and Other Charges now or hereafter levied or assessed or imposed
against any Individual Property or any part thereof prior to delinquency;
provided, however, Borrower’s obligation to directly pay Taxes shall be
suspended for so long as Borrower complies with the terms and provisions of
Section 9.6 hereof. Borrower shall furnish to Lender receipts for the payment of
the Taxes and the Other Charges prior to the date the same shall become
delinquent {provided, however, that Borrower is not required to furnish such
receipts for payment of Taxes in the event that such Taxes have been paid by
Lender pursuant to Section 9.6 hereof). Borrower shall not suffer and shall
promptly cause to be paid and discharged any Lien or charge whatsoever which may
be or become a Lien or charge against any Individual Property, and shall
promptly pay for all utility services provided to any Individual Property.

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Default or
Event of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (iii) neither the applicable Individual Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property; and
(vi) Borrower shall furnish such security as may be required in the proceeding,
or deliver to Lender such reserve deposits as may be reasonably requested by
Lender, to insure the payment of any such Taxes or Other Charges, together with
all interest and penalties thereon (unless Borrower has paid all of the Taxes or
Other Charges under protest). Lender may pay over any such cash deposit or part
thereof held by Lender to the claimant entitled thereto at any time when, in the
judgment of Lender, the entitlement of such claimant is established or the
applicable Individual Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, canceled or lost or there shall be
any danger of the Lien of the Mortgage being primed by any related Lien.

Section 5.5 Litigation. Borrower shall give prompt written notice to Lender of
any litigation or governmental proceedings pending or threatened in writing
against Borrower which might materially adversely affect Borrower’s condition
(financial or otherwise) or business or any Individual Property.

 

-24-



--------------------------------------------------------------------------------

Section 5.6 Access to Property. Subject to the rights of Tenants under Leases,
Borrower shall permit agents, representatives and employees of Lender to inspect
any Individual Property or any part thereof at reasonable hours upon reasonable
advance notice.

Section 5.7 Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in the condition (financial or otherwise) of Borrower,
any Borrower Principal or any Individual Property or of the occurrence of any
Default or Event of Default of which Borrower has knowledge.

Section 5.8 Cooperate in Legal Proceedings. Borrower shall at Borrower’s expense
cooperate fully with Lender with respect to any proceedings before any court,
board or other Governmental Authority which may in any way affect the rights of
Lender hereunder or any rights obtained by Lender under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.

Section 5.9 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision to be observed
and performed by Borrower under this Agreement and the other Loan Documents and
any other agreement or instrument affecting or pertaining to the Property and
any amendments, modifications or changes thereto.

Section 5.10 Awards; Insurance Proceeds. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with any Individual Property, and Lender
shall be reimbursed for any expenses incurred in connection therewith (including
reasonable, actual attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of a
Casualty or Condemnation affecting the applicable Individual Property or any
part thereof) out of such Awards or Insurance Proceeds.

Section 5.11 Financial Reporting.

(a) Borrower and Borrower Principal shall keep adequate books and records of
account in accordance with cash basis accounting principles, or in accordance
with other methods acceptable to Lender in its sole discretion, consistently
applied and shall furnish to Lender:

(i) quarterly and annual (and prior to a Securitization, if requested by Lender
in writing, monthly) certified rent rolls signed and dated by Borrower in the
form currently provided, detailing the names of all Tenants of the Improvements,
the portion of Improvements (in terms of square footage) occupied by each
Tenant, the base rent, additional rent and any other charges payable under each
Lease, and the term of each Lease, including the commencement and expiration
dates and any tenant extension, expansion or renewal options, the extent to
which any Tenant is in monetary default under any Lease, and any other
information as is reasonably required by Lender, within twenty (20) days after
the end of each calendar month, thirty (30) days after the end of each fiscal
quarter or ninety (90) days after the close of each fiscal year of Borrower, as
applicable;

 

-25-



--------------------------------------------------------------------------------

(ii) quarterly and annual (and prior to a Securitization, if requested by Lender
in writing, monthly) operating statements of the Property, prepared and
certified by Borrower in the form currently provided, detailing the revenues
received, the expenses incurred and the net operating income before and after
debt service (principal and interest) and major capital improvements for the
period of calculation and containing appropriate year-to-date information,
within twenty (20) days after the end of each calendar month, thirty (30) days
after the end of each fiscal quarter or ninety (90) days after the close of each
fiscal year of Borrower, as applicable; and

(iii) upon written request from Lender, annual balance sheets, profit and loss
statements, statements of cash flows, and statements of change in financial
position of Borrower and Borrower Principal in the form delivered to Lender in
connection with the closing of the Loan, prepared and certified by Borrower and
Borrower Principal, within ninety (90) days after the close of each fiscal year
of Borrower and Borrower Principal, as the case may be.

(b) Upon written request from Lender, Borrower shall promptly furnish to Lender:

(i) Intentionally reserved;

(ii) an accounting of all security deposits held in connection with any Lease of
any part of any Individual Property, including the name and identification
number of the accounts in which such security deposits are held, the name and
address of the financial institutions in which such security deposits are held
and the name of the Person to contact at such financial institution, along with
any authority or release necessary for Lender to obtain information regarding
such accounts directly from such financial institutions; and

(iii) a report of all letters of credit, if any, provided by any Tenant in
connection with any Lease of any part of any Individual Property, including the
account numbers of such letters of credit, the names and addresses of the
financial institutions that issued such letters of credit and the names of the
Persons to contact at such financial institutions, along with any authority or
release necessary for Lender to obtain information regarding such letters of
credit directly from such financial institutions.

(c) Upon written request from Lender, Borrower and Borrower Principal shall
furnish Lender with such other additional financial or management information
(including state and federal tax returns) as may, from time to time, be
reasonably required by Lender in form and substance reasonably satisfactory to
Lender (including, without limitation, any financial reports required to be
delivered by any Tenant or any guarantor of any Lease pursuant to the terms of
such Lease, if any such Lease requires such delivery), and shall furnish to
Lender and its agents convenient facilities for the examination and audit of any
such books and records.

(d) All items requiring the certification of Borrower shall, except where
Borrower is an individual, require a certificate executed by the general
partner, managing member or chief executive officer of Borrower, as applicable
(and the same rules shall apply to any sole shareholder, general partner or
managing member which is not an individual).

 

-26-



--------------------------------------------------------------------------------

(e) Without limiting any other rights available to Lender under this Loan
Agreement or any of the other Loan Documents, in the event Borrower shall fail
to timely furnish Lender any financial document or statement in accordance with
this Section 5.11 for more than ten (10) days after notice from Lender, Borrower
shall promptly pay to Lender a non-refundable charge in the amount of $500 for
each such failure. The payment of such amount shall not be construed to relieve
Borrower of any Event of Default hereunder arising from such failure.

Section 5.12 Estoppel Statement. (a) After written request by Lender, Borrower
shall within ten (10) Business Days furnish Lender with a statement, duly
acknowledged and certified, setting forth (i) the amount of the original
principal amount of the Note, (ii) the rate of interest on the Note, (iii) the
unpaid principal amount of the Note, (iv) the date installments of interest
and/or principal were last paid, (v) any offsets or defenses to the payment of
the Debt, if any, and (vi) that the Note, this Agreement, the Mortgage and the
other Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification. Lender
acknowledges that, provided no Event of Default has occurred which is
continuing, Borrower shall not be required to deliver such statements more
frequently than annually.

(b) Upon the occurrence and continuance of an Event of Default, or upon Lender’s
reasonable belief that a material adverse change in the operation, maintenance
or management of any Individual Property has occurred or that a material adverse
change in the net operating income generated by any Individual Property has
occurred, Lender may request, and Borrower shall use its commercially reasonable
efforts to deliver to Lender, promptly upon such request, duly executed estoppel
certificates from any one or more Tenants who occupy ten percent (10%) or more
of the rentable area at such affected Individual Property, as required by
Lender, attesting to such facts regarding the related Lease as Lender may
require, including, but not limited to attestations that each Lease covered
thereby is in full force and effect with no defaults thereunder on the part of
any party, that none of the Rents have been paid more than one (1) month in
advance (or, if such Rents have been paid more than one (1) month in advance,
then the amount of such prepaid Rent), except as security, and that such Tenant
claims no defense or offset against the full and timely performance of its
obligations under the Lease. Lender acknowledges and agrees that provided no
Event of Default has occurred which is continuing, Borrower shall not be
required to deliver such certificates more frequently than annually.

(c) Notwithstanding the foregoing, Borrower shall use its best efforts to
deliver to Lender, promptly upon request, duly executed estoppel certificates
from any one or more Tenants under the Watson & Taylor Lease, as required by
Lender, attesting to such facts regarding the Watson & Taylor Lease as Lender
may require, including, but not limited to, attestations that the Watson &
Taylor Lease is in full force and effect with no defaults thereunder on the part
of any party, that none of the Rents have been paid more than one (1) month in
advance (or, if such Rents have been paid more than one (1) month in advance,
then the amount of such prepaid Rent), except as security, and that the Tenant
claims no defense or offset against the full and timely performance of its
obligations under the Watson & Taylor Lease. Lender acknowledges and agrees that
provided no Event of Default has occurred which is continuing, Borrower shall
not be required to deliver such certificates more frequently than annually.

 

-27-



--------------------------------------------------------------------------------

Section 5.13 Leasing Matters. (a) Borrower (and Master Lessee to the extent
authorized under the Master Lease) may enter into a proposed Lease (including
the renewal or extension or expansion of an existing Lease (a “Renewal Lease”))
without the prior written consent of Lender, provided such proposed Lease or
Renewal Lease (i) except with respect to the Master Lease, provides for rental
rates and terms comparable to existing local market rates and terms (taking into
account the type and quality of the Tenant) as of the date such Lease is
executed by Borrower (unless, in the case of a Renewal Lease, the rent payable
during such renewal, or a formula or other method to compute such rent, is
provided for in the original Lease) and in accordance with commercially
reasonable leasing standards for the self-storage industry, (ii) except with
respect to the Master Lease and the Watson & Taylor Lease, is an arm’s-length
transaction with a bona fide, independent third party tenant, (iii) does not
have a materially adverse effect on the value of the related Individual Property
taken as a whole, (iv) with respect to the Master Lease and the Watson & Taylor
Lease, is subject and subordinate to the related Mortgage and the Tenant
thereunder agrees to attorn to Lender, (v) except with respect to the Master
Lease, does not contain any option, offer, right of first refusal, or other
similar right to acquire all or any portion of the related Individual Property,
and (vi) except with respect to the Master Lease, is written on the standard
form of lease approved by Lender. All proposed Leases which do not satisfy the
requirements set forth in this subsection shall be subject to the prior approval
of Lender (not to be unreasonably withheld, conditioned or delayed) and its
counsel, at Borrower’s expense. Upon written request from Lender, Borrower shall
promptly deliver to Lender copies of all Leases which are entered into pursuant
to this subsection together with Borrower’s certification that it has satisfied
all of the conditions of this Section.

(b) Borrower and Master Lessee (to the extent Master Lessee is required to
observe or perform the following under the terms of the Master Lease and any
authorized Lease to which Master Lessee is a party) (i) shall observe and
perform all the obligations imposed upon the landlord under the Leases and shall
not do or permit to be done anything to impair the value of any of the Leases as
security for the Debt; (ii) shall promptly send copies to Lender of all notices
of material default which Borrower and/or Master Lessee shall send or receive
thereunder; (iii) shall enforce all of the material terms, covenants and
conditions contained in the Leases upon the part of the tenant thereunder to be
observed or performed, to the extent that such are determined by Borrower and/or
Master Lessee to be commercially reasonable; (iv) shall not execute any other
assignment of the landlord’s interest in any of the Leases or the Rents; and
(v) shall not consent to any assignment of or subletting under any Leases not in
accordance with their terms, without the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, Lender’s consent for such assignment or subletting shall not be
required for those assignments of subleases which are in accordance with
commercially reasonable leasing standards for the self-storage industry.

(c) Borrower and/or Master Lessee (to the extent Master Lessee is so authorized
under the Master Lease) may, without the prior written consent of Lender, amend,
modify or waive the provisions of any Lease or terminate, reduce Rents under,
accept a surrender of space under, or shorten the term of, any Lease (including
any guaranty, letter of credit or other credit support with respect thereto)
provided that such action (taking into account, in the case of a termination,
reduction in rent, surrender of space or shortening of term, the planned
alternative use of the affected space) does not have a materially adverse effect
on the value of the respective Individual Property taken as a whole, and
provided that such Lease, as amended, modified or

 

-28-



--------------------------------------------------------------------------------

waived, is otherwise in compliance with the requirements of this Agreement and
any (if any) subordination agreement binding upon Lender with respect to such
Lease. A termination of a Lease with a tenant who is in default beyond
applicable notice and grace periods shall not be considered an action which has
a materially adverse effect on the value of the respective Individual Property
taken as a whole. Any amendment, modification, waiver, termination, rent
reduction, space surrender or term shortening which does not satisfy the
requirements set forth in this subsection shall be subject to the prior approval
of Lender (not to be unreasonably withheld, conditioned or delayed) and its
counsel, at Borrower’s expense. Upon written request from Lender, Borrower
and/or Master Lessee shall promptly deliver to Lender copies of material
amendments, modifications and waivers which are entered into pursuant to this
subsection together with each of Borrower’s and Master Lessee’s certification
that it has satisfied all of the conditions of this subsection.

(d) Notwithstanding anything contained herein to the contrary, neither Borrower
nor Master Lessee (to the extent Master Lessee is so authorized under the Master
Lease) shall, without the prior written consent of Lender, enter into, renew,
extend, amend, modify, waive any provisions of, terminate, reduce Rents under,
accept a surrender of space under, or shorten the term of any Lease, other than
in accordance with commercially reasonable leasing standards for the
self-storage industry.

(e) In connection with all requests for approvals or consents by Lender pursuant
to this Section 5.13, the Lender’s approval shall be deemed granted if not
disapproved in writing within ten (10) Business Days of Lender’s receipt of
written request for such approval in an envelope marked “LENDER’S RESPONSE IS
REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE
TERMS OF THE LOAN AGREEMENT” together with all other information and
documentation related thereto reasonably requested by Lender.

Section 5.14 Property Management.

(a) Master Lessee shall (i) promptly perform and observe all of the covenants
required to be performed and observed by it under the Management Agreement and
do all things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any material default under the
Management Agreement of which it is aware; (iii) promptly deliver to Lender a
copy of any notice of material default or other material notice received by
Master Lessee under the Management Agreement; (iv) promptly give notice to
Lender of any notice or information that Master Lessee receives which indicates
that the Manager is terminating the Management Agreement or that the Manager is
otherwise discontinuing its management of the Property; and (v) promptly enforce
the performance and observance of all of the covenants required to be performed
and observed by Manager under the Management Agreement, to the extent that such
are determined by Master Lessee to be commercially reasonable.

(b) If at any time, (i) Manager shall become insolvent or a debtor in a
bankruptcy proceeding; (ii) an Event of Default has occurred and is continuing;
or (iii) a default by Manager has occurred and is continuing under the
Management Agreement, Master Lessee shall, at the request of Lender terminate
the Management Agreement upon thirty (30) days prior

 

-29-



--------------------------------------------------------------------------------

notice to Manager and replace Manager with a manager reasonably acceptable to
Lender on terms and conditions reasonably satisfactory to Lender, it being
understood and agreed that the management fee for such replacement manager shall
not exceed then-prevailing market rates.

(c) In addition to the foregoing, in the event that Lender, in Lender’s
reasonable discretion, at any time prior to the termination of the Assignment of
Management Agreement, determines that the Property is not being managed in
accordance with generally accepted management practices for projects similarly
situated, Lender may deliver written notice thereof to Master Lessee and
Manager, which notice shall specify with particularity the grounds for Lender’s
determination. If Lender reasonably determines that the conditions specified in
Lender’s notice are not remedied to Lender’s reasonable satisfaction by Master
Lessee or Manager within thirty (30) days from the date of such notice or that
Master Lessee or Manager have failed to diligently undertake correcting such
conditions within such thirty (30) day period, Lender may direct Master Lessee
to terminate the Management Agreement and to replace Manager with a property
manager approved by Lender on terms and conditions satisfactory to Lender, it
being understood and agreed that the management fee for such replacement manager
shall not exceed then prevailing market rates.

(d) Master Lessee shall not, without the prior written consent of Lender (which
consent shall not be unreasonably withheld, conditioned or delayed):
(i) surrender, terminate or cancel the Management Agreement or otherwise replace
Manager or enter into any other management agreement with respect to the
Property; (ii) reduce or consent to the reduction of the term of the Management
Agreement; (iii) increase or consent to the increase of the amount of any
charges under the Management Agreement; or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement. In connection with all requests for approvals
or consents by Lender pursuant to this Section 5.14(d), the Lender’s approval
shall be deemed granted if not disapproved in writing within ten (10) Business
Days of Lender’s receipt of written request for such approval in an envelope
marked “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT
OF THIS NOTICE PURSUANT TO THE TERMS OF THE LOAN AGREEMENT” together with all
other information and documentation related thereto reasonably requested by
Lender.

Section 5.15 Liens. Subject to Borrower’s right to contest same pursuant to the
terms of the Mortgage, Borrower shall not, without the prior written consent of
Lender, create, incur, assume or suffer to exist any Lien on any portion of any
Individual Property or permit any such action to be taken, except Permitted
Encumbrances.

Section 5.16 Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

Section 5.17 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of any Individual Property or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
any Individual Property in any

 

-30-



--------------------------------------------------------------------------------

manner that could result in such use becoming a non-conforming use under any
zoning ordinance or any other applicable land use law, rule or regulation,
without the prior consent of Lender.

Section 5.18 ERISA. (a) Borrower shall not engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(3) of ERISA; (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true:

(A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

Section 5.19 No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of any Individual Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of any
Individual Property which may be deemed to constitute personal property, or any
other procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such Individual
Property.

Section 5.20 Reciprocal Easement Agreements. Borrower shall not enter into,
terminate or modify any REA without Lender’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Borrower
shall enforce, comply with, and cause each of the parties to the REA to comply
with all of the material economic terms and conditions contained in the REA, to
the extent that such are determined by Borrower in good faith to be commercially
reasonable.

Section 5.21 Master Lease.

(a) Each of Borrower and Master Lessee shall (i) promptly perform and observe
all of the covenants required to be performed and observed by it under the
Master Lease and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any default under the
Master Lease of which it is aware; (iii) promptly deliver to Lender a copy of
any notice of default or other material notice received by it under the

 

-31-



--------------------------------------------------------------------------------

Master Lease; (iv) promptly give notice to Lender of any notice or information
that it receives which indicates that either party is terminating the Master
Lease and (v) promptly enforce the performance and observance of all of the
material covenants required to be performed and observed by each of the parties
under the Master Lease.

(b) If at any time, (i) an Event of Default has occurred and is continuing; or
(ii) a default by Master Lessee has occurred and is continuing under the Master
Lease beyond any applicable notice and cure periods, Borrower shall, at the
request of Lender terminate the Master Lease immediately upon prior notice to
Master Lessee and replace Master Lessee within thirty (30) days of such
termination with a master lessee reasonably approved by Lender on terms and
conditions substantially similar to the Master Lease.

(c) Borrower shall not, without the prior written consent of Lender (which
consent shall not be unreasonably withheld, conditioned or delayed):
(i) surrender, terminate or cancel the Master Lease or otherwise replace Master
Lessee or enter into any other master lease with respect to the Property;
(ii) reduce or consent to the reduction of the term of the Master Lease; or
(iii) otherwise modify, change, supplement, alter or amend, or waive or release
any of its respective rights and remedies under the Master Lease in any material
respect.

(d) To the extent the same does not conflict with the terms and conditions of
the Management Agreement, Master Lessee shall be entitled to perform any
obligations of Manager set forth in this Agreement.

(e) At all times while Borrower owns the Property, the Property shall be
operated pursuant to the Master Lease.

Section 5.22 Subleases. Master Lessee shall not have any right to sublet or
assign any portion of the Property (other than as permitted pursuant to
Section 5.13 hereof).

Section 5.23 Special DST Covenants.

(a) Notwithstanding any other provision of this agreement, Master DST shall at
all times own one-hundred percent (100%) of the beneficial interests in
Borrower.

ARTICLE 6

ENTITY COVENANTS

Section 6.1 Single Purpose Entity/Separateness. Until the Debt has been paid in
full, Borrower, Master Lessee, and the General Partner (except as otherwise
specifically referenced in this Section 6.1) represent, warrant and covenant as
follows:

(a) Borrower, Master Lessee and General Partner have not and will not:

(i) engage in any business or activity other than the ownership, operation,
leasing and maintenance of the Property, or in the case of General Partner,
acting as general partner of Master Lessee, and activities incidental thereto;

 

-32-



--------------------------------------------------------------------------------

(ii) acquire or own any assets other than (A) with respect to Borrower only, the
Property, (B) such incidental Personal Property as may be necessary for the
operation of the Property, and (C) with respect to General Partner only, its
general partnership interest in Master Lessee;

(iii) merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(iv) fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the applicable Legal Requirements of the jurisdiction of its
organization or formation, or amend, modify, terminate or fail to comply with
the provisions of its organizational documents;

(v) own any subsidiary, or make any investment in, any Person, except for
General Partner’s interest in the Master Lessee;

(vi) commingle its assets with the assets of any other Person or permit any
Affiliate or constituent party independent access to its bank accounts;

(vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) with respect to Borrower only, the
Debt, (B) trade and operational indebtedness incurred in the ordinary course of
business with trade creditors, provided such indebtedness is (1) unsecured,
(2) not evidenced by a note, (3) on commercially reasonable terms and
conditions, and (4) due not more than sixty (60) days past the date incurred and
paid on or prior to such date, and/or (C) financing leases and purchase money
indebtedness incurred in the ordinary course of business relating to Personal
Property on commercially reasonable terms and conditions; provided however, the
aggregate amount of the indebtedness described in (B) and (C) shall not exceed
at any time four percent (4%) of the outstanding principal amount of the Note;

(viii) fail to maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person; except that Borrower’s financial position,
assets, liabilities, net worth and operating results may be included in the
consolidated financial statements of an Affiliate, provided that such
consolidated financial statements contain a footnote indicating that Borrower is
a separate legal entity and that it maintains separate books and records;

(ix) except for capital contributions and distributions, enter into any
transaction, contract or agreement with any general partner, member,
shareholder, principal, guarantor of the obligations of Borrower, or any
Affiliate of the foregoing, except upon terms and conditions that are
intrinsically fair, commercially reasonable and substantially similar to those
that would be available on an arm’s-length basis with unaffiliated third
parties;

 

-33-



--------------------------------------------------------------------------------

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi) assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person, except as otherwise expressly
contemplated by this Agreement;

(xii) make any loans or advances to any Person;

(xiii) fail to file its own tax returns or files a consolidated federal income
tax return with any Person (unless prohibited or required, as the case may be,
by applicable Legal Requirements, or unless it is a tax-disregarded entity not
required to file tax returns under applicable Legal Requirements);

(xiv) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name or fail to correct any known misunderstanding regarding its separate
identity;

(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xvi) if it is a partnership or limited liability company, without the unanimous
written consent of all of its partners or members, as applicable, and the
written consent of 100% of its managers (if any), including any (if any)
Independent Managers, (a) file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any Creditors Rights Laws,
(b) seek or consent to the appointment of a receiver, liquidator or any similar
official, (c) take any action that might cause such entity to become insolvent,
or (d) make an assignment for the benefit of creditors;

(xvii) fail to allocate shared expenses (including, without limitation, shared
office space and services performed by an employee of an Affiliate) among the
Persons sharing such expenses and to use separate stationery, invoices and
checks;

(xviii) fail to remain solvent or pay its own liabilities (including, without
limitation, salaries of its own employees) only from its own funds, provided
that there are sufficient funds from the operation of the Property to do so;

(xix) acquire obligations or securities of its beneficiaries, partners, members,
shareholders or other affiliates, as applicable;

(xx) fail to maintain a sufficient number of employees in light of its
contemplated business operations; or

(xxi) with respect to Borrower, make distributions to its beneficiaries, except
to the extent funds are available out of net excess cash flow from the Property
after payment of all sums then due or next due in connection with the Loan.

 

-34-



--------------------------------------------------------------------------------

(b) In the event that Borrower or Master Lessee is a single-member Delaware
limited liability company, the limited liability company agreement of Borrower
and/or Master Lessee (as applicable, the “LLC Agreement”) shall provide that
(i) upon the occurrence of any event that causes the sole member of Borrower or
Master Lessee, as applicable (“Member”), to cease to be the member of Borrower
or Master Lessee, as applicable (other than (A) upon an assignment by Member of
all of its limited liability company interest in Borrower or Master Lessee, as
applicable, and the admission of the transferee, or (B) the resignation of
Member and the admission of an additional member in either case in accordance
with the terms of the Loan Documents and the LLC Agreement), any person acting
as Springing Member (as defined in the organizational documents of Borrower or
Master Lessee, as applicable) of Borrower or Master Lessee, as applicable, shall
without any action of any other Person and simultaneously with the Member
ceasing to be the member of Borrower or Master Lessee, as applicable,
automatically be admitted to Borrower or Master Lessee, as applicable, (“Special
Member”) and shall continue Borrower or Master Lessee, as applicable, without
dissolution and (ii) Special Member may not resign from Borrower or Master
Lessee, as applicable, or transfer its rights as Special Member unless (A) a
successor Special Member has been admitted to Borrower or Master Lessee, as
applicable, as Special Member in accordance with requirements of Delaware law
and (B) such successor Special Member has also accepted its appointment as an
independent director (if applicable). The LLC Agreement shall further provide
that (i) Special Member shall automatically cease to be a member of Borrower or
Master Lessee, as applicable, upon the admission to Borrower or Master Lessee,
as applicable, of a substitute Member, (ii) Special Member shall be a member of
Borrower or Master Lessee, as applicable, that has no interest in the profits,
losses and capital of Borrower or Master Lessee, as applicable, and has no right
to receive any distributions of the assets of Borrower or Master Lessee, as
applicable, (iii) pursuant to Section 18-301 of the Delaware Limited Liability
Company Act (the “Act”), Special Member shall not be required to make any
capital contributions to Borrower or Master Lessee, as applicable, and shall not
receive a limited liability company interest in Borrower or Master Lessee, as
applicable, (iv) Special Member, in its capacity as Special Member, may not bind
Borrower or Master Lessee, as applicable, and (v) except as required by any
mandatory provision of the Act, Special Member, in its capacity as Special
Member, shall have no right to vote on, approve or otherwise consent to any
action by, or matter relating to, Borrower or Master Lessee, as applicable,
including, without limitation, the merger, consolidation or conversion of
Borrower or Master Lessee, as applicable; provided, however, such prohibition
shall not limit the obligations of Special Member, in its capacity as
independent director, to vote on such matters required by the Loan Documents or
the LLC Agreement. In order to implement the admission to Borrower or Master
Lessee, as applicable, of Special Member, Special Member shall execute a
counterpart to the LLC Agreement. Prior to its admission to Borrower or Master
Lessee, as applicable, as Special Member, Special Member shall not be a member
of Borrower or Master Lessee, as applicable.

(c) Upon the occurrence of any event that causes the Member to cease to be a
member of Borrower or Master Lessee, as applicable, to the fullest extent
permitted by law, the personal representative of Member shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of Member in Borrower or Master Lessee, as applicable, agree in
writing (i) to continue Borrower or Master Lessee, as applicable, and (ii) to
the admission of the personal representative or its nominee or designee, as the
case may be, as a substitute member of Borrower or Master Lessee, as applicable,
effective as of the occurrence of

 

-35-



--------------------------------------------------------------------------------

the event that terminated the continued membership of Member of Borrower in
Borrower or of Member of Master Lessee in Master Lessee, as applicable. Any
action initiated by or brought against Member or Special Member under any
Creditors Rights Laws shall not cause Member or Special Member to cease to be a
member of Borrower or Master Lessee, as applicable, and upon the occurrence of
such an event, the business of Borrower or Master Lessee, as applicable, shall
continue without dissolution. The LLC Agreement shall provide that each of
Member and Special Member waives any right it might have to agree in writing to
dissolve Borrower or Master Lessee, as applicable, upon the occurrence of any
action initiated by or brought against Member or Special Member under any
Creditors Rights Laws, or the occurrence of an event that causes Member or
Special Member to cease to be a member of Borrower or Master Lessee, as
applicable.

(d) Borrower will at all times during which any portion of the Debt remains
outstanding, maintain at least one Independent Trustee (hereinafter defined) as
set forth in the charter documents of Borrower, which Independent Trustee shall
have the authority to terminate the Trust Agreement of Borrower by converting
Borrower into a Delaware limited liability company in form and substance
satisfactory to Lender in accordance with the provisions of Section 9.03 of its
Trust Agreement.

“Independent Trustee” shall mean a natural person who is not then, at the time
of initial appointment as a trustee or at any time while serving as a trustee of
its respective DST, and has not previously been, at any time during the five
(5) years preceding such initial appointment: (a) a stockholder, director,
officer, trustee (with the exception of serving as an Independent Trustee of
such DST), employee, partner, member, attorney or counsel of such DST or any
Affiliate of such DST; (b) a creditor, customer, supplier, or other person who
derives any of its purchases or revenues from its activities with such DST or
any Affiliate of such DST; (c) a Person Controlling or under common Control with
any Person excluded from serving as Independent Trustee under (a) or (b); or
(d) a member of the immediate family by blood or marriage of any Person excluded
from serving as Independent Trustee under (a) or (b). (As used herein, the term
“affiliate” or “Affiliate” means any person controlling, under common control
with, or controlled by the person in question; and the term “control” or
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a person or
entity, whether through ownership of voting securities, by contract or
otherwise.)

A natural person who satisfies the foregoing definition other than subparagraph
(b) shall not be disqualified from serving as an Independent Trustee of its
respective DST if such individual is an Independent Trustee provided by a
nationally-recognized company that provides professional independent directors
(a “Professional Independent Trustee”) and other corporate services in the
ordinary course of its business. A natural person who otherwise satisfies the
foregoing definition other than subparagraph (a) by reason of being the
independent director of a “special purpose entity” affiliated with such DST
shall not be disqualified from serving as an Independent Trustee of such DST if
such individual is either (i) a Professional Independent Trustee or (ii) the
fees that such individual earns from serving as independent director of
affiliates of such DST constitute in the aggregate less than five percent
(5%) of such individual’s annual income. Notwithstanding the immediately
preceding sentence, an Independent Trustee may not simultaneously serve as
Independent Trustee of such DST and independent director of a special purpose
entity that owns a direct or indirect equity interest in such DST or in any
co-DST with such DST.

 

-36-



--------------------------------------------------------------------------------

(e) If it is a single-member limited liability company it will at all times
during which any portion of the Debt remains outstanding, maintain at least one
Independent Manager (hereinafter defined) as set forth in the charter documents
of each such entity.

“Independent Manager” shall mean a natural person who is not then, at the time
of initial appointment as a manger or at any time while serving as a trustee of
its respective limited liability company, and has not previously been, at any
time during the five (5) years preceding such initial appointment: (a) a
stockholder, director, officer, trustee (with the exception of serving as an
Independent Manager of such company), employee, partner, member, attorney or
counsel of such company or any Affiliate of such company; (b) a creditor,
customer, supplier, or other person who derives any of its purchases or revenues
from its activities with such company or any Affiliate of such company; (c) a
Person Controlling or under common Control with any Person excluded from serving
as Independent Manager under (a) or (b); or (d) a member of the immediate family
by blood or marriage of any Person excluded from serving as Independent Manager
under (a) or (b). (As used herein, the term “affiliate” or “Affiliate” means any
person controlling, under common control with, or controlled by the person in
question; and the term “control” or “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a person or entity, whether through ownership of
voting securities, by contract or otherwise.)

A natural person who satisfies the foregoing definition other than subparagraph
(b) shall not be disqualified from serving as an Independent Manager of its
respective company if such individual is an Independent Manager provided by a
nationally-recognized company that provides professional independent directors
(a “Professional Independent Manager”) and other corporate services in the
ordinary course of its business. A natural person who otherwise satisfies the
foregoing definition other than subparagraph (a) by reason of being the
independent director of a “special purpose entity” affiliated with such company
shall not be disqualified from serving as an Independent Manager of such company
if such individual is either (i) a Professional Independent Manager or (ii) the
fees that such individual earns from serving as independent director of
affiliates of such company constitute in the aggregate less than five percent
(5%) of such individual’s annual income. Notwithstanding the immediately
preceding sentence, an Independent Manager may not simultaneously serve as
Independent Manager of such company and independent director of a special
purpose entity that owns a direct or indirect equity interest in such company.

Section 6.2 Change of Name, Identity or Structure.

(a) Borrower shall not change or permit to be changed (a) Borrower’s name,
(b) Borrower’s identity (including its trade name or names), (c) Borrower’s
principal place of business set forth on the first page of this Agreement,
(d) the corporate, partnership or other organizational structure of Borrower or
Borrower Principal, (e) Borrower’s state of organization, or (f) Borrower’s
organizational identification number, without in each case notifying Lender of
such change in writing at least thirty (30) days prior to the effective date of
such change and, in the case of a change in Borrower’s structure (except as
provided herein with respect to transfers set forth in Article 7), without first
obtaining the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. In addition, Borrower shall not
change or permit to be changed any organizational documents of Borrower if such
change would

 

-37-



--------------------------------------------------------------------------------

adversely impact the covenants set forth in Section 6.1 hereof. Borrower
authorizes Lender to file any financing statement or financing statement
amendment required by Lender to establish or maintain the validity, perfection
and priority of the security interest granted herein. At the request of Lender,
Borrower shall execute a certificate in form satisfactory to Lender listing the
trade names under which Borrower intends to operate the Property, and
representing and warranting that Borrower does business under no other trade
name with respect to the Property. If Borrower does not now have an
organizational identification number and later obtains one, or if the
organizational identification number assigned to Borrower subsequently changes,
Borrower shall promptly notify Lender of such organizational identification
number or change. In connection with all requests for approvals or consents by
Lender pursuant to this Section 6.2, the Lender’s approval shall be deemed
granted if not disapproved in writing within ten (10) Business Days of Lender’s
receipt of written request for such approval in an envelope marked “LENDER’S
RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE
PURSUANT TO THE TERMS OF THE LOAN AGREEMENT” together with all other information
and documentation related thereto reasonably requested by Lender.

(b) Master Lessee shall not change or permit to be changed (a) Master Lessee’s
name, (b) Master Lessee’s identity (including its trade name or names),
(c) Master Lessee’s principal place of business set forth in this Agreement,
(d) the corporate, partnership or other organizational structure of Master
Lessee, (e) Master Lessee’s state of organization, or (f) Master Lessee’s
organizational identification number, without in each case notifying Lender of
such change in writing at least thirty (30) days prior to the effective date of
such change and, in the case of a change in Master Lessee’s structure, without
first obtaining the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. In addition, Master Lessee shall
not change or permit to be changed any organizational documents of Master Lessee
if such change would adversely impact the covenants set forth in Section 6.1
hereof. At the request of Lender, Master Lessee shall execute a certificate in
form satisfactory to Lender listing the trade names under which Master Lessee
intends to operate the Property, and representing and warranting that Master
Lessee does business under no other trade name with respect to the Property. If
Master Lessee does not now have an organizational identification number and
later obtains one, or if the organizational identification number assigned to
Master Lessee subsequently changes, Master Lessee shall promptly notify Lender
of such organizational identification number or change. In connection with all
requests for approvals or consents by Lender pursuant to this Section 6.2, the
Lender’s approval shall be deemed granted if not disapproved in writing within
ten (10) Business Days of Lender’s receipt of written request for such approval
in an envelope marked “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS
DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THE LOAN AGREEMENT”
together with all other information and documentation related thereto reasonably
requested by Lender.

(c) Lender Conversion. For so long as the Loan remains outstanding, upon the
occurrence of either (i) an Event of Default, or (ii) a Response Failure (as
defined below), Lender shall have the right, upon written notice (a “Forced
Conversion Notice”) to either the signatory trustee of Borrower or (if such
signatory trustee fails to undertake its obligations under Section 9.02 of the
Trust Agreement) the Independent Trustee of Borrower, to cause Borrower to
terminate the Trust Agreement of Borrower by converting Borrower into a Delaware
limited

 

-38-



--------------------------------------------------------------------------------

liability company in form and substance satisfactory to Lender in accordance
with the terms of Section 9.03 of its Trust Agreement (a “Forced Conversion”).

If no Event of Default has occurred and Lender in good faith determines that an
Event of Default is imminent (including, without limitation, if Lender in good
faith determines that either Borrower or Master Lessee does not have adequate
cash flow to make capital repairs or otherwise operate the Property), Lender
shall provide notice of such determination to the signatory trustee of Borrower
(the “Imminent Default Notice”). Upon receipt of such notice, the signatory
trustee shall have thirty (30) days in which to present an explanation of,
and/or plans for correcting, the financial situation of Borrower(the “Imminent
Default Response”). If (i) an Imminent Default Response is not timely provided
by the signatory trustee, or (ii) an Imminent Default Response is timely
provided to Lender and Lender determines, after evaluating the response in good
faith, that the explanation and/or plans presented in the Imminent Default
Response are not reasonably adequate to address its concerns (each, a “Response
Failure”), then Lender shall have the right to issue the Forced Conversion
Notice and cause a Forced Conversion pursuant to Section 6.2(c) hereof.

Section 6.3 Business and Operations. Borrower and Master Lessee will qualify to
do business and will remain in good standing under the laws of the State as and
to the extent the same are required for the ownership, maintenance, management
and operation of the Property.

ARTICLE 7

NO SALE OR ENCUMBRANCE

Section 7.1 Transfer Definitions. For purposes of this Article 7 an “Affiliated
Manager” shall mean any managing agent in which Borrower, Borrower Principal, or
any affiliate of such entities has, directly or indirectly, any legal,
beneficial or economic interest; “Control” shall mean the power to direct the
management and policies of a Restricted Party, directly or indirectly, whether
through the ownership of voting securities or other beneficial interests, by
contract or otherwise; “Restricted Party” shall mean any DST or Borrower
Principal, any Affiliated Manager, or any shareholder, partner, member or
non-member manager, or any direct or indirect legal or beneficial owner of any
DST, Borrower Principal, any Affiliated Manager or any non-member manager; and a
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest.

Section 7.2 No Sale/Encumbrance, (a) Borrower shall not cause or permit a Sale
or Pledge of the Property or any part thereof or any legal or beneficial
interest therein nor permit a Sale or Pledge of an interest in any Restricted
Party (in each case, a “Prohibited Transfer”), other than pursuant to Leases of
space in the Improvements to Tenants in accordance with the provisions of
Section 5.13, without the prior written consent of Lender, which consent (except
with respect to a Beneficial Interest Transfer, defined below, for which consent
shall be conditioned as set forth below) shall not be unreasonably withheld,
conditioned or delayed.

 

-39-



--------------------------------------------------------------------------------

(b) A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) except for the Master
Lease, an agreement by Borrower leasing all or a substantial part of the
Property for other than actual occupancy by a space tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation’s stock or the creation or issuance of new stock in one or a
series of transactions; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of any member or
any profits or proceeds relating to such membership interest; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the Manager (including, without limitation, an Affiliated
Manager) other than in accordance with Section 5.14.

Section 7.3 Permitted Transfers. Notwithstanding the provisions of Section 7.2,
the following transfers shall not be deemed to be a Prohibited Transfer: (a) a
transfer by devise or descent or by operation of law upon the death of a member,
partner or shareholder of a Restricted Party other than Borrower; so long as
Borrower delivers notice to Lender as soon as practicable thereafter and that
such Restricted Party is promptly reconstituted, if applicable, following the
death of such member, partner or shareholder and there is no change in Control
of such Restricted Party as a result of such transfer; (b) transfers for estate
planning purposes of an individual’s interests in any Restricted Party other
than Borrower to the spouse or any lineal descendant of such individual, or to a
trust for the benefit of any one or more of such individual, spouse or lineal
descendant, so long as such Restricted Party is reconstituted, if required,
following such transfer and there is no change in Control of such Restricted
Party as a result of such transfer; (c) the Sale or Pledge, in one or a series
of transactions, of not more than forty-nine percent (49%) of the stock, limited
partnership interests or non-managing membership interests (as the case may be)
in a Restricted Party other than a DST; provided, however, no such transfers
shall result in a change in Control in the Restricted Party or change in control
of the Property, and as a condition to each such transfer, Lender shall receive
not less than thirty (30) days prior written notice of such proposed transfer;
or (d) a Beneficial Interest Transfer (defined below), provided that Borrower
complies with the below requirements for such transfer. Notwithstanding the
foregoing, the Sale or Pledge, in one or a series of transactions, of not more
than forty-nine percent (49%) of the legal, beneficial and/or economic interests
(whether direct or indirect) in any Borrower Principal shall not be deemed to be
a Prohibited Transfer; provided, however, no such transfers shall result in a
change in Control in such Borrower Principal or change in control of the
Property.

Provided that no Event of Default has occurred and is continuing, on any
Business Day that occurs on or prior to the date that is sixty (60) days from
the date hereof, the beneficial

 

-40-



--------------------------------------------------------------------------------

interests in Master DST (other than the beneficial interests held by Borrower
Principal) may be transferred (each a “Beneficial Interest Transfer”) without
the consent of Lender provided that each of the following requirements is
satisfied: (i) Borrower provides written notice to Lender not less than five
(5) days prior to any Beneficial Interest Transfer; (ii) after giving effect to
such Beneficial Interest Transfer, no Person or entity owning a beneficial
interest in Master DST (each a “Beneficial Owner”), together with its
affiliates, owns more than forty-nine percent (49%) of the beneficial interests
of Master DST; (iii) after giving effect to such Beneficial Interest Transfer,
Master DST has not more than fifty (50) Beneficial Owners (a husband and wife
counting as one (1)); (iv) at the time of such Beneficial Interest Transfer,
each Beneficial Owner shall qualify as an “accredited investor” (as defined in
the Security and Exchange Commission Regulation D); (v) prior to such Beneficial
Interest Transfer, Borrower shall provide to Lender a Soliciting Dealer
Agreement together with a Purchaser Questionnaire, each in the form attached
hereto as Exhibit B, completed by any applicable Beneficial Owner; (vi) upon the
completion of such Beneficial Interest Transfer, Borrower shall provide to
Lender an updated, certified organizational chart of Master DST, which chart
accurately identifies the name and percentage interest of any party holding a
direct or indirect interest in Master DST; (vii) after giving effect to such
Beneficial Interest Transfer, each Beneficial Owner that, together with its
affiliates, owns more than twenty percent (20%) of the beneficial interests of
Master DST shall have satisfied all applicable underwriting criteria of Lender;
and (viii) Borrower shall have paid to Lender, concurrently with the completion
of any Beneficial Interest Transfer to any Beneficial Owner that did not own a
beneficial interest in Master DST prior to the date that such Beneficial
Interest Transfer occurs (each such Beneficial Owner, a “New Beneficial Owner”;
each such transfer, individually, a “New Owner Transfer”; each New Owner
Transfer, together with each additional New Owner Transfer occurring on the same
date, collectively, a “New Owner Group Transfer”), (A) a non-refundable
processing fee in an amount equal to $2,500 per each New Owner Group Transfer,
and (B) all out-of-pocket costs and expenses, including reasonable attorneys’
fees, incurred by Lender in connection with each such New Owner Group Transfer;
provided, however, that not more than three (3) New Owner Group Transfers
(regardless of the number of New Beneficial Owners in each such New Owner Group
Transfer) shall occur during the sixty (60) days period set forth above in this
subsection.

Provided that no Event of Default has occurred and is continuing, on any
Business Day that occurs after the date that is sixty (60) days from the date
hereof, Borrower may cause or permit a Beneficial Interest Transfer without the
consent of Lender provided that each of the following requirements is satisfied:
(i) Borrower provides written notice to Lender not less than thirty (30) days
prior to any Beneficial Interest Transfer; (ii) after giving effect to such
Beneficial Interest Transfer, no Beneficial Owner, together with its affiliates,
owns more than forty-nine percent (49%) of the beneficial interests of Master
DST; (iii) after giving effect to such Beneficial Interest Transfer, Master DST
has not more than fifty (50) Beneficial Owners (a husband and wife counting as
one (1)); (iv) at the time of such Beneficial Interest Transfer, each Beneficial
Owner shall qualify as an “accredited investor” (as defined in the Security and
Exchange Commission Regulation D); (v) prior to such Beneficial Interest
Transfer, Borrower shall provide to Lender a Soliciting Dealer Agreement
together with a Purchaser Questionnaire, each in the form attached hereto as
Exhibit B, completed by any applicable Beneficial Owner; (vi) upon the
completion of such Beneficial Interest Transfer, Borrower shall provide to
Lender an updated, certified organizational chart of Master DST, which chart
accurately identifies the name and percentage interest of any party holding a
direct or indirect interest in Master DST;

 

-41-



--------------------------------------------------------------------------------

(vii) after giving effect to such Beneficial Interest Transfer, each Beneficial
Owner that, together with its affiliates, owns more than twenty percent (20%) of
the beneficial interests of Master DST (each, a “Controlling Owner”) shall have
satisfied all applicable underwriting criteria of Lender; and (viii) Borrower
shall have paid to Lender, concurrently with the completion of any Beneficial
Interest Transfer, (A) a non-refundable processing fee in an amount equal to
$2,500 per each New Beneficial Owner and each Controlling Owner, (B) with
respect to each Beneficial Interest Transfer to a New Beneficial Owner or a
Controlling Owner, a non-refundable assumption fee in an amount equal to one
percent (1.0%) of the then outstanding principal balance of the Note multiplied
by the percentage ownership being transferred in connection with such Beneficial
Interest Transfer (it being understood that Borrower shall have no obligation to
pay such processing and/or assumption fees with respect to those Beneficial
Interest Transfers that are not made to either a New Beneficial Owner or a
Controlling Owner), and (C) all out-of-pocket costs and expenses, including
reasonable attorneys’ fees, incurred by Lender in connection with each
Beneficial Interest Transfer. With respect to those Beneficial Interest
Transfers occurring after the date that is sixty (60) days from the date hereof,
in no event shall any such Beneficial Interest Transfer be permitted either
thirty (30) days prior to any planned securitization of the Loan or within
thirty (30) days after the completion of a securitization of the Loan.

Section 7.4 Lender’s Rights. Lender reserves the right to condition the consent
to a Prohibited Transfer requested hereunder upon (a) a modification of the
terms hereof and an assumption of the Note and the other Loan Documents as so
modified by the proposed Prohibited Transfer provided, however, that Borrower,
Borrower Principal and Master Lessee shall not be required to modify or amend
any Loan Document if such modification or amendment would (i) change the
interest rate, the stated maturity or the amortization of principal set forth in
the Note, except in connection with a bifurcation of the Loan which may result
in varying fixed interest rates and amortization schedules, but which shall have
the same initial weighted average coupon of the original Note, or (ii) in the
reasonable judgment of Borrower, modify or amend any other material economic
term of the Loan, or (iii) in the reasonable judgment of Borrower, materially
increase Borrower’s, Borrower Principal’s and/or Master Lessee’s obligations and
liabilities under the Loan Documents, (b) receipt of payment of a transfer fee
equal to one percent (1%) of the outstanding principal balance of the Loan and
all of Lender’s out-of-pocket expenses incurred in connection with such
Prohibited Transfer, except to the extent of payment of all items required by
Section 7.5(c) hereof,, (c) receipt of written confirmation from the Rating
Agencies that the Prohibited Transfer will not result in a downgrade, withdrawal
or qualification of the initial, or if higher, then current ratings issued in
connection with a Securitization, or if a Securitization has not occurred, any
ratings to be assigned in connection with a Securitization, (d) the proposed
transferee’s continued compliance with the covenants set forth in this Agreement
(including, without limitation, the covenants in Article 6) and the other Loan
Documents, (e) if the Manager is being replaced, a new manager for the Property
and a new management agreement satisfactory to Lender, and (f) the satisfaction
of such other conditions and/or legal opinions as Lender shall determine in its
reasonable discretion to be in the interest of Lender. All out-of-pocket
expenses incurred by Lender shall be payable by Borrower whether or not Lender
consents to the Prohibited Transfer. Lender shall not be required to demonstrate
any actual impairment of its security or any increased risk of default hereunder
in order to declare the Debt immediately due and payable upon a Prohibited

 

-42-



--------------------------------------------------------------------------------

Transfer made without Lender’s consent. This provision shall apply to each and
every Prohibited Transfer, whether or not Lender has consented to any previous
Prohibited Transfer.

Section 7.5 Assumption. Notwithstanding the foregoing provisions of this Article
7, following the date which is six (6) months from the Closing Date, Lender
shall not unreasonably withhold, condition or delay consent to a transfer of the
Property in its entirety to, and the related assumption of the Loan by, any
Person (a “Transferee”) provided that each of the following terms and conditions
are satisfied:

(a) no Default or Event of Default has occurred;

(b) Borrower shall have (i) delivered written notice to Lender of the terms of
such prospective transfer not less than thirty (30) days before the date on
which such transfer is scheduled to close and, concurrently therewith, all such
information concerning the proposed Transferee as Lender shall reasonably
require and (ii) paid to Lender a non-refundable processing fee in the amount of
$10,000. Lender shall have the right to approve or disapprove the proposed
transfer based on its then current underwriting and credit requirements for
similar loans secured by similar properties which loans are sold in the
secondary market, such approval not to be unreasonably withheld, conditioned or
delayed. In determining whether to give or withhold its approval of the proposed
transfer, Lender shall consider the experience and track record of Transferee
and its principals in owning and operating facilities similar to the Property,
the financial strength of Transferee and its principals, the general business
standing of Transferee and its principals and Transferee’s and its principals’
relationships and experience with contractors, vendors, tenants, lenders and
other business entities; provided, however, that, notwithstanding Lender’s
agreement to consider the foregoing factors in determining whether to give or
withhold such approval, such approval shall be given or withheld based on what
Lender determines to be commercially reasonable and, if given, may be given
subject to such conditions as Lender may deem reasonably appropriate;

(c) Borrower shall have paid to Lender, concurrently with the closing of such
transfer, (i) a non-refundable assumption fee in an amount equal to one percent
(1.0%) of the then outstanding principal balance of the Note, and (ii) all
out-of-pocket costs and expenses, including reasonable attorneys’ fees, incurred
by Lender in connection with the transfer;

(d) (i) Transferee shall have assumed and agreed to pay the Debt as and when due
subject to the provisions of Article 15 hereof and, prior to or concurrently
with the closing of such transfer, Transferee and its constituent partners,
members or shareholders as Lender may require, shall have executed, without any
cost or expense to Lender, such documents and agreements as Lender shall
reasonably require to evidence and effectuate said assumption, and (ii) if
required by Lender, a Person affiliated with Transferee and acceptable to Lender
shall have assumed the obligations of Borrower Principal under the Loan
Documents with respect to all acts and events occurring or arising after the
transfer of the Property pursuant to this Section 7.5;

(e) Borrower and Transferee, without any cost to Lender, shall furnish any
information reasonably requested by Lender for the preparation of, and shall
authorize Lender to file, new financing statements and financing statement
amendments and other documents to the

 

-43-



--------------------------------------------------------------------------------

fullest extent permitted by applicable law, and shall execute any additional
documents reasonably requested by Lender;

(f) Borrower shall have delivered to Lender, without any cost or expense to
Lender, such endorsements to Lender’s Title Insurance Policy insuring that fee
simple or leasehold title to the Property, as applicable, is vested in
Transferee, if available (subject to Permitted Encumbrances), hazard insurance
endorsements or certificates and other similar materials as Lender may deem
necessary at the time of the transfer, all in form and substance reasonably
satisfactory to Lender;

(g) Transferee shall have furnished to Lender, if Transferee is a corporation,
partnership, limited liability company or other entity, all appropriate papers
evidencing Transferee’s organization and good standing, and the qualification of
the signers to execute the assumption of the Debt, which papers shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee. Transferee and such constituent partners, members or shareholders of
Transferee (as the case may be), as Lender shall require, shall comply with the
covenants set forth in Article 6 hereof;

(h) Transferee shall assume the obligations of Borrower under any Management
Agreement or provide a new management agreement with a new manager which meets
with the requirements of Section 5.14 hereof and assign to Lender as additional
security such new management agreement;

(i) Transferee shall furnish an opinion of counsel reasonably satisfactory to
Lender and its counsel (A) that Transferee’s formation documents provide for the
matters described in subparagraph (g) above, (B) that the assumption of the Debt
has been duly authorized, executed and delivered, and that the Note, the
Mortgage, this Agreement, the assumption agreement and the other Loan Documents
are valid, binding and enforceable against Transferee in accordance with their
terms, (C) that Transferee and any entity which is a controlling stockholder,
member or general partner of Transferee, have been duly organized, and are in
existence and good standing, and (D) with respect to such other matters as
Lender may reasonably request;

(j) if required by Lender, Lender shall have received confirmation in writing
from the Rating Agencies that rate the Securities to the effect that, the
transfer will not result in a qualification, downgrade or withdrawal of any
rating initially assigned or to be assigned to the Securities; and

(k) Borrower’s obligations under the contract of sate pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the terms and conditions of this Section 7.5.

A consent by Lender with respect to a transfer of the Property in its entirety
to, and the related assumption of the Loan by, a Transferee pursuant to this
Section 7.5 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent Sale or Pledge of the Property. Upon the transfer of
the Property pursuant to this Section 7.5, Borrower and Borrower

 

-44-



--------------------------------------------------------------------------------

Principal and Master Lessee (provided no obligations of the Master Lessee remain
outstanding under the Master Lease) shall be relieved of all liability under the
Loan Documents for acts, events, conditions, or circumstances occurring or
arising after the date of such transfer, except to the extent that such acts,
events, conditions, or circumstances are the proximate result of acts, events,
conditions, or circumstances that existed prior to the date of such transfer,
whether or not discovered prior or subsequent to the date of such transfer.

ARTICLE 8

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 8.1 Insurance.

(a) Borrower shall obtain and maintain, or cause to be maintained, at all times
insurance for Borrower and the Property providing at least the following
coverages:

(i) comprehensive “all risk” form of insurance (or its equivalent) on the
Improvements and the Personal Property, in each case (A) in an amount equal to
one hundred percent (100%) of the “Full Replacement Cost,” which for purposes of
this Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions;
(C) providing for no deductible in excess of $50,000 for all such insurance
coverage; (D) at all times insuring against at least those hazards mat are
commonly insured against under a “special causes of loss” form of policy, as the
same shall exist on the date hereof, and together with any increase in the scope
of coverage provided under such form after the date hereof; and (E) if any of
the Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses, providing coverage for contingent liability
from Operation of Building Laws, Demolition Costs and Increased Cost of
Construction Endorsements and containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement. In addition. Borrower shall obtain: (y) if any
portion of the Improvements is currently or at any time in the nature located in
a “special flood hazard area” designated by the Federal Emergency Management
Agency, flood hazard insurance in an amount equal to the maximum amount of such
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended, until such time as no portion of the Improvements
are located in such a “special flood hazard area”; and (z) earthquake insurance
in amounts and in form and substance reasonably satisfactory to Lender in the
event the Property is located in an area with a high degree of seismic risk,
provided that the insurance pursuant to clauses (y) and (z) hereof shall be on
terms consistent with the special causes of loss form required under this
subsection (i);

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, with such insurance (A) to be on the so-called “occurrence” form with
a general aggregate limit of not less than $2,000,000 and a per occurrence limit
of not less than $1,000,000;

 

-45-



--------------------------------------------------------------------------------

(B) to continue at not less than the aforesaid limit until required to be
changed by Lender in writing by reason of changed economic conditions making
such protection inadequate; and (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations;
(3) independent contractors; and (4) contractual liability;

(iii) loss of rents insurance or business income insurance, as applicable,
(A) with loss payable to Lender; (B) covering all risks required to be covered
by the insurance provided for in subsection (i) above; and (C) which provides
that after the physical loss to the Improvements and Personal Property occurs,
the loss of rents or income, as applicable, will be insured until such rents or
income, as applicable, either return to the same level that existed prior to the
loss, or the expiration of twelve (12) months, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) which contains an extended period of indemnity endorsement which provides
that after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such loss of
rents or business income insurance, as applicable, shall be determined prior to
the date hereof and at least once each year thereafter based on Borrower’s
reasonable estimate of the gross income from the Property for the succeeding
period of coverage as required above. All proceeds payable to Lender pursuant to
this subsection shall be held by Lender and shall be applied to the obligations
secured by the Loan Documents from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligations to pay the obligations secured by the
Loan Documents on the respective dates of payment provided for in the Note, this
Agreement and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such loss of rents or business income
insurance, as applicable;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called Builder’s Risk Completed Value form (1) on a non-reporting basis,
(2) against “special causes of loss” insured against pursuant to subsection
(i) above, (3) including permission to occupy the Property, and (4) with an
agreed amount endorsement waiving co-insurance provisions;

(v) workers’ compensation, subject to the statutory limits of the State, and
employer’s liability insurance in respect of any work or operations on or about
the Property, or in connection with the Property or its operation (if
applicable);

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

 

-46-



--------------------------------------------------------------------------------

(vii) excess liability insurance in an amount not less than $5,000,000 per
occurrence on terms consistent with the commercial general liability insurance
required under subsection (ii) above; and

(viii) upon sixty (60) days’ written notice, such other reasonable insurance and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.

With respect to the Policies required to be maintained pursuant to clauses
(i) through (viii) above, Borrower shall use commercially reasonable efforts,
consistent with those of prudent owners of institutional quality commercial real
estate, to maintain insurance coverage against Losses resulting from acts of
terrorism provided that the foregoing can be obtained at a commercially
reasonable cost.

(b) All insurance provided for in Section 8.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a claims paying ability rating of “BBB” or
better by S&P and “Baa2” by Moody’s (or such other ratings promulgated from time
to time by S&P and Moody’s for properties and transactions similar in type and
size to the Property and the Loan) and/or a general policy rating of “A” or
better and a financial class of VIII or better by A.M. Best Company, Inc. The
Policies described in Section 8.1(a) shall designate Lender and its successors
and assigns as additional insureds, mortgagees and/or loss payee as deemed
appropriate by Lender. Borrower shall deliver certificates of insurance with
respect to all Policies to Lender not later than thirty (30) days after the
Closing Date. Not less than ten (10) days prior to the expiration dates of the
Policies theretofore furnished to Lender, renewal Policies accompanied by
evidence satisfactory to Lender of payment of the premiums due thereunder (the
“Insurance Premiums”), shall be delivered by Borrower to Lender.

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 8.1(a).

(d) All Policies provided for or contemplated by Section 8.1(a), except for the
Policy referenced in Section 8.1(a)(v), shall name Borrower as the insured and
Lender as the additional insured, as its interests may appear, and in the case
of property damage, boiler and machinery, flood and earthquake insurance, shall
contain a standard non-contributing mortgagee clause in favor of Lender
providing that the loss thereunder shall be payable to Lender.

(e) All Policies provided for in Section 8.1(a) shall contain clauses or
endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy,

 

-47-



--------------------------------------------------------------------------------

which might otherwise result in a forfeiture of the insurance or any part
thereof, shall in any way affect the validity or enforceability of the insurance
insofar as Lender is concerned;

(ii) the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ prior
written . notice to Lender and any other party named therein as an additional
insured;

(iii) the issuers thereof shall give written notice to Lender if the Policies
have not been renewed thirty (30) days prior to its expiration; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation,
obtaining such insurance coverage as Lender in its sole discretion deems
appropriate. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Mortgage and
shall bear interest at the Default Rate.

Section 8.2 Casualty. If an Individual Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt notice of such damage to Lender and shall promptly commence and
diligently prosecute the Restoration of such Individual Property in accordance
with Section 8.4 to the extent Net Proceeds are made available by Lender or if
Borrower is required to do so pursuant to the terms of any Lease. Borrower shall
pay all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower. Borrower shall adjust all claims for Insurance
Proceeds in consultation with, and approval of, Lender; provided, however, if an
Event of Default has occurred and is continuing, Lender shall have the exclusive
right to participate in the adjustment of all claims for Insurance Proceeds.

Section 8.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Individual Property of which Borrower has knowledge and shall deliver to Lender
copies of any and all papers served in connection with such proceedings. Lender
may participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received

 

-48-



--------------------------------------------------------------------------------

and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower shall promptly commence and diligently prosecute the
Restoration of such Individual Property and otherwise comply with the provisions
of Section 8.4, to the extent Net Proceeds are made available by Lender or if
Borrower is required to do so pursuant to the terms of any Lease. If such
Individual Property is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the Award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt

Section 8.4 Restoration. The following provisions shall apply in connection with
the Restoration of any Individual Property:

(a) If the Net Proceeds shall be less than $100,000 and the costs of completing
the Restoration shall be less than $100,000, the Net Proceeds will be disbursed
by Lender to Borrower upon receipt, provided that all of the conditions set
forth in Section 8.4(b)(i) are met and Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence the Restoration in accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than $100,000 or the costs of
completing the Restoration are equal to or greater than $100,000, Lender shall
make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 8.4. The term “Net Proceeds” for purposes of this
Section 8.4 shall mean: (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 8.1(a)(i), (iv), (vi) and (viii) as a result of a
Casualty, after deduction of its reasonable costs and expenses (including, but
not limited to, reasonable counsel fees), if any, in collecting the same
(“Insurance Proceeds”), or (ii) the net amount of the Award as a result of a
Condemnation, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting the same
(“Condemnation Proceeds”), whichever the case may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on such Individual
Property has been damaged, destroyed or rendered unusable as a result of a
Casualty and the amount of damage does not exceed thirty percent (30%) of such
Individual Property’s fair market value immediately prior to the occurrence of
such Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds,
less than ten percent (10%) of the land constituting such Individual Property is
taken, such land is located along the perimeter or periphery of such Individual
Property, and no portion of the Improvements is located on such land;

 

-49-



--------------------------------------------------------------------------------

(C) Leases covering in the aggregate at least fifty percent (50%) of the total
rentable space in such Individual Property which has been demised under executed
and delivered Leases in effect as of the date of the occurrence of such Casualty
or Condemnation, whichever the case may be, shall remain in full force and
effect during and after the completion of the Restoration without abatement of
rent (unless such abatement is fully covered by rent loss insurance described in
Section 8.1(a)(iii) above) beyond the time required for Restoration;

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to such Individual Property as a result of the occurrence
of any such Casualty or Condemnation, whichever the case may be, will be covered
out of the insurance coverage referred to in Section 8.1(a)(iii) above;

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of any Leases
or material agreements affecting such Individual Property, if any Leases or
material agreements imposing such completion requirements exist, (3) such time
as may be required under applicable zoning law, ordinance, rule or regulation,
or (4) the expiration of the insurance coverage referred to in
Section 8.l(a)(iii);

(G) such Individual Property and the use thereof after the Restoration will be
in compliance with and permitted under all Legal Requirements;

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(I) such Casualty or Condemnation, as applicable, does not result in the
material loss of legal access to such Individual Property or the Improvements;

(J) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender; and

(K) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable judgment to cover the
cost of the Restoration.

(ii) The Net Proceeds shall be held by Lender until disbursements commence, and,
until disbursed in accordance with the provisions of this Section 8.4(b) shall

 

-50-



--------------------------------------------------------------------------------

constitute additional security for the Debt and other obligations under the Loan
Documents. The Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all of the conditions precedent to such
advance, including those set forth in Section 8.4(b)(i), have been satisfied,
(B) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the related Restoration item have been paid for in full, and (C) there
exist no notices of pendency, stop orders, mechanic’s or materialman’s liens or
notices of intention to file same, or any other liens or encumbrances of any
nature whatsoever on such Individual Property which have not either been fully
bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy. Notwithstanding the foregoing, Insurance
Proceeds from the Policies required to be maintained by Borrower pursuant to
Section 8.l(a)(iii) shall be controlled by Lender at all times, shall not be
subject to the provisions of this Section 8.4 and shall be used solely for the
payment of the obligations under the Loan Documents and Operating Expenses.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Restoration
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts in excess of $75,000 under
which they have been engaged, shall be subject to prior review and reasonable
acceptance by Lender and the Restoration Consultant. All reasonable costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for the Restoration, including, without limitation, reasonable counsel fees and
disbursements and the Restoration Consultant’s fees, shall be paid by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Restoration Consultant, until the Restoration has been completed. The
Restoration Retainage shall be reduced to five percent (5%) of the costs
incurred upon receipt by Lender of satisfactory evidence that fifty percent
(50%) of the Restoration has been completed. The Restoration Retainage shall in
no event, and notwithstanding anything to the contrary set forth above in this
Section 8.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Restoration Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 8.4(b) and that all approvals necessary for the
re-occupancy and use of such Individual Property have been obtained from all
appropriate Governmental Authorities, and Lender receives evidence satisfactory
to Lender that the costs of the Restoration have been paid in full or will be
paid in full out

 

-51-



--------------------------------------------------------------------------------

of the Restoration Retainage; provided, however, that Lender will release the
portion of the Restoration Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Restoration Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the lien of the Mortgage (to the extent the same is
available in the state where the Property is located) and evidence of payment of
any premium payable for such endorsement. If required by Lender, the release of
any such portion of the Restoration Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Restoration
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Restoration Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 8.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Restoration
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 8.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
the Note, this Agreement or any of the other Loan Documents.

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 8.4(b)(vii) may (x) be retained and applied by Lender toward the payment
of the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its sole discretion shall deem proper, or, (y) at the
sole discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes and upon such conditions as Lender shall designate.
If, pursuant to this Section 8.4, Lender shall receive and retain Net Proceeds,
(i) the lien of the Mortgage shall

 

-52-



--------------------------------------------------------------------------------

be reduced only by the amount thereof received and retained by Lender and
actually applied by Lender in reduction of the Debt; and (ii) notwithstanding
any other provisions hereof, Borrower shall not be required to repair or restore
the portion of such Individual Property affected by such Casualty or
Condemnation to the condition or character such Individual Property was in
immediately prior to such Casualty or Condemnation so long as no Event of
Default exists, but Borrower shall be required to remove all debris with respect
to the portion of such Individual Property not required to be restored in a
manner that is safe and is not dangerous to health or other property and is in
compliance with all applicable laws.

(d) In the event of foreclosure of the Mortgage, or other transfer of title to
such Individual Property in extinguishment in whole or in part of the Debt, all
right, title and interest of Borrower in and to the Policies then in force
concerning such Individual Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure, Lender or other transferee
in the event of such other transfer of title.

ARTICLE 9

RESERVE FUNDS

Section 9.1 Required Repairs.

(a) Borrower shall make the repairs and improvements to the Property set forth
on Schedule I and as more particularly described in the Property Condition
Report prepared in connection with the closing of the Loan (such repairs
hereinafter referred to as “Required Repairs”). Borrower shall complete the
Required Repairs in a good and workmanlike manner on or before the date that is
twelve (12) months from the date hereof or within such other time frame for
completion specifically set forth on Schedule I.

(b) Borrower shall establish on the date hereof an Eligible Account with Lender
or Lender’s agent to fund the Required Repairs (the “Required Repair Account”)
into which Borrower shall deposit on the date hereof the amount of $0.00, which
amount equals 125% of the estimated cost for the completion of the Required
Repairs. Amounts so deposited shall hereinafter be referred to as the “Required
Repair Funds.”

Section 9.2 Replacements.

(a) On an ongoing basis throughout the term of the Loan, Borrower shall make
capital repairs, replacements and improvements necessary to keep the Property in
good order and repair and in a good marketable condition or prevent
deterioration of the Property, including, but not limited to, those repairs,
replacements and improvements more particularly described in the Property
Condition Report prepared in connection with the closing of the Loan
(collectively, the “Replacements”). Borrower shall complete all Replacements in
a good and workmanlike manner as soon as commercially reasonable after
commencing to make each such Replacement.

(b) Borrower shall establish on the date hereof an Eligible Account with Lender
or Lender’s agent to fund the Replacements (the “Replacement Reserve Account”)
into

 

-53-



--------------------------------------------------------------------------------

which Borrower shall deposit on the date hereof $100,000. In addition, Borrower
shall deposit (i) $6,154.25 on each Scheduled Payment Date commencing with the
first (1st) Scheduled Payment Date and continuing on each Scheduled Payment Date
thereafter through and including the seventy-second (72nd) Scheduled Payment
Date, and (ii) $5,050.92 on each Scheduled Payment Date commencing with the
seventy-third (73rd) Scheduled Payment Date and continuing on each Scheduled
Payment Date thereafter (the “Replacement Reserve Monthly Deposit”) into the
Replacement Reserve Account on each Scheduled Payment Date. Amounts so deposited
shall hereinafter be referred to as “Replacement Reserve Funds.” Lender may, in
its reasonable discretion, adjust the Replacement Reserve Monthly Deposit from
time to time to an amount sufficient to maintain the proper maintenance and
operation of the Property. In the event Lender shall at any time increase the
Replacement Reserve Monthly Deposit, Borrower may, at its election, request that
Lender obtain, at the sole cost and expense of Borrower, a Property Condition
Report prepared by an engineer selected by Lender, in its reasonable discretion,
in which case the Replacement Reserve Monthly Deposit shall be adjusted by
Lender based on the results of such report, provided that in no event shall such
amounts be reduced below the initial amount of the Replacement Reserve Monthly
Deposit set forth herein.

Section 9.3 Intentionally reserved.

Section 9.4 Required Work. Borrower shall diligently pursue all Required Repairs
and Replacements (collectively, the “Required Work”) to completion in accordance
with the following requirements:

(a) Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Required Work
to the extent such contracts or work orders exceed $75,000. Upon Lender’s
request, Borrower shall assign any contract or subcontract to Lender.

(b) In the event Lender determines in its reasonable discretion that any
Required Work is not being or has not been performed in a workmanlike or timely
manner, Lender shall have the option to withhold disbursement for such
unsatisfactory Required Work and to proceed under existing contracts or to
contract with third parties to complete such Required Work and to apply the
Required Repair Funds or the Replacement Reserve Funds, as applicable, toward
the labor and materials necessary to complete such Required Work, without
providing any prior notice to Borrower and to exercise any and all other
remedies available to Lender upon an Event of Default hereunder.

(c) In order to facilitate Lender’s completion of the Required Work, Borrower
grants Lender the right to enter onto the Property and perform any and all work
and labor necessary to complete the Required Work and/or employ watchmen to
protect the Property from damage. All sums so expended by Lender, to the extent
not from the Reserve Funds, shall be deemed to have been advanced under the Loan
to Borrower and secured by the Mortgage. For this purpose Borrower constitutes
and appoints Lender its true and lawful limited attorney-in-fact with full power
of substitution to complete or undertake the Required Work in the name of
Borrower upon Borrower’s failure to do so in a workmanlike and timely manner.
Such power of attorney shall be deemed to be a power coupled with an interest
and cannot be revoked until the

 

-54-



--------------------------------------------------------------------------------

payment in full of the Debt. Borrower empowers said attorney-in-fact as follows:
(i) to use any of the Reserve Funds for the purpose of making or completing the
Required Work; (ii) to make such additions, changes and corrections to the
Required Work as shall be necessary or desirable to complete the Required Work;
(iii) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes; (iv) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Property, or as may be necessary or desirable for the completion of the
Required Work, or for clearance of title; (v) to execute all applications and
certificates in the name of Borrower which may be required by any of the
contract documents; (vi) to prosecute and defend all actions or proceedings in
connection with the Property or the rehabilitation and repair of the Property;
and (vii) to do any and every act which Borrower might do on its own behalf to
fulfill the terms of this Agreement.

(d) Nothing in this Section 9.4 shall: (i) make Lender responsible for making or
completing the Required Work; (ii) require Lender to expend funds in addition to
the Reserve Funds to make or complete any Required Work; (iii) obligate Lender
to proceed with the Required Work; or (iv) obligate Lender to demand from
Borrower additional sums to make or complete any Required Work.

(e) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties performing Required Work pursuant to this Section 9.4 to enter
onto any Individual Property during normal business hours (subject to the rights
of tenants under their Leases) to inspect the progress of any Required Work and
all materials being used in connection therewith, to examine all plans and shop
drawings relating to such Required Work which are or may be kept at such
Individual Property, and to complete any Required Work made pursuant to this
Section 9.4. Borrower shall cause all contractors and subcontractors to
cooperate with Lender and Lender’s representatives or such other persons
described above in connection with inspections described in this Section 9.4 or
the completion of Required Work pursuant to this Section 9.4.

(f) Lender may, to the extent any Required Work would reasonably require an
inspection of any Individual Property, inspect such Individual Property at
Borrower’s expense prior to making a disbursement of the Reserve Funds in order
to verify completion of the Required Work for which reimbursement is sought.
Borrower shall pay Lender a reasonable inspection fee not exceeding $500 for
each such inspection. Lender may require that such inspection be conducted by an
appropriate independent qualified professional selected by Lender and/or may
require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of the Reserve
Funds. Borrower shall pay the expense of the inspection as required hereunder,
whether such inspection is conducted by Lender or by an independent qualified
professional.

(g) The Required Work and all materials, equipment, fixtures, or any other item
comprising a part of any Required Work shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialman’s or
other Liens (except for Permitted Encumbrances).

(h) Before each disbursement of the Reserve Funds in excess of $75,000, Lender
may require Borrower to provide Lender with a search of title to the related
Individual

 

-55-



--------------------------------------------------------------------------------

Property effective to the date of the disbursement, which search shows that no
mechanic’s or materialmen’s or other Liens of any nature have been placed
against such Individual Property since the date of recordation of the Mortgage
and that title to such Individual Property is free and clear of all Liens
(except for Permitted Encumbrances).

(i) All Required Work shall comply with all Legal Requirements and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.

(j) Borrower hereby assigns to Lender all rights and claims Borrower may have
against all Persons supplying labor or materials in connection with the Required
Work; provided, however, that Lender may not pursue any such rights or claims
unless an Event of Default has occurred and remains uncured.

Section 9.5 Release of Reserve Funds.

(a) Upon written request from Borrower and satisfaction of the requirements set
forth in this Section 9.5, Lender shall disburse to Borrower amounts from
(i) the Required Repair Account to the extent necessary to pay for or to
reimburse Borrower for the actual costs of each Required Repair (but not
exceeding 125% of the original estimated cost of such Required Repair as set
forth on Schedule I, unless Lender has agreed to reimburse Borrower for such
excess cost pursuant to Section 9.5(f) or (ii) the Replacement Reserve Account
to the extent necessary to reimburse Borrower for the actual costs of any
approved Replacements. Notwithstanding the preceding sentence, in no event shall
Lender be required to (x) disburse any amounts which would cause the amount of
funds remaining in the Required Repair Account after any disbursement (other
than with respect to the final disbursement) to be less than 125% of the then
current estimated cost of completing all remaining Required Repairs for the
related Individual Property, (y) disburse funds from any of the Reserve Accounts
if an Event of Default exists, or (z) disburse funds from the Replacement
Reserve Account to reimburse Borrower for the costs of routine repairs or
maintenance to the related Individual Property or for costs which are to be
reimbursed from funds held in the Required Repair Account.

(b) With each request for disbursement in connection with Required Work,
Borrower shall certify in writing to Lender that all Required Work has been
performed in accordance with all Legal Requirements and that all such Required
Work has been completed lien free and paid for in full or will be paid for in
full upon disbursement of the requested funds. In addition, each request for
disbursement in excess of $25,000 shall be on a reasonable form provided or
approved by Lender and shall (i) include copies of invoices for all items or
materials purchased and all labor or services provided, (ii) specify (A) the
Required Work for which the disbursement is requested, (B) the quantity and
price of each item purchased, if the Required Work includes the purchase or
replacement of specific items, (C) the price of all materials (grouped by type
or category) used in any Required Work other than the purchase or replacement of
specific items, and (D) the cost of all contracted labor or other services
applicable to each Required Work for which such request for disbursement is
made, (iii) if requested by Lender, conditional lien waivers from each
contractor, supplier, material man, mechanic or subcontractor with respect to
the completion of its work or delivery of its materials. Except as provided in
Section 9.5(d), each request for disbursement shall be made only after
completion of the

 

-56-



--------------------------------------------------------------------------------

Required Repair or Replacement (or the portion thereof completed in accordance
with Section 9.5(d)), as applicable, for which disbursement is requested.
Borrower shall provide Lender evidence satisfactory to Lender in its reasonable
judgment of such completion or performance.

(c) Any lien waiver delivered hereunder shall conform to all Legal Requirements
and shall cover all work performed and materials supplied (including equipment
and fixtures) for the related Individual Property by that contractor, supplier,
subcontractor, mechanic or materialman through the date covered by the current
disbursement request.

(d) If (i) the cost of any item of Required Work exceeds $75,000, (ii) the
contractor performing such Required Work requires periodic payments pursuant to
terms of a written contract, and (iii) Lender has approved in writing in advance
such periodic payments, a request for disbursement from the Reserve Accounts may
be made after completion of a portion of the work under such contract, provided
(A) such contract requires payment upon completion of such portion of work,
(B) the materials for which the request is made are on site at the related
Individual Property and are properly secured or have been installed in the
Property, (C) all other conditions in this Agreement for disbursement have been
satisfied, and (D) in the case of a Replacement, funds remaining in the
Replacement Reserve Account are, in Lender’s judgment, sufficient to complete
such Replacement and other Replacements when required.

(e) Borrower shall not make a request for, nor shall Lender have any obligation
to make, any disbursement from any Reserve Account more frequently than once in
any calendar month and (except in connection with the final disbursement) in any
amount less than the lesser of (i) $10,000 or (ii) the total cost of the
Required Work for which the disbursement is requested.

(f) In the event any Borrower requests a disbursement from the Required Repair
Account to pay for or to reimburse Borrower for the actual cost of labor or
materials used in connection with repairs or improvements other than the
Required Repairs specified on Schedule I, or for a Required Repair to the extent
the cost of such Required Repair exceeds 125% of the estimated cost of such
Required Repair as set forth on Schedule I (in either case, an “Additional
Required Repair”), Borrower shall disclose in writing to Lender the reason why
funds in the Required Repair Account should be used to pay for such Additional
Required Repair. If Lender reasonably determines that (i) such Additional
Required Repair is of the type intended to be covered by the Required Repair
Account, (ii) such Additional Required Repair is not covered or is not of the
type intended to be covered by the Replacement Reserve Account, (iii) costs for
such Additional Required Repair are reasonable, (iv) the funds in the Required
Repair Account are sufficient to pay for such Additional Required Repair and all
other Required Repairs for the Property specified on Schedule I, and (v) all
other conditions for disbursement under this Agreement have been met, Lender may
disburse funds from the Required Repair Account.

(g) In the event any Borrower requests a disbursement from the Replacement
Reserve Account to pay for or to reimburse Borrower for the actual cost of labor
or materials used in connection with repairs or improvements other than the
Replacements specified in the Property Condition Report prepared in connection
with the closing of the Loan (an “Additional

 

-57-



--------------------------------------------------------------------------------

Replacement”), Borrower shall disclose in writing to Lender the reason why funds
in the Replacement Reserve Account should be used to pay for such Additional
Replacement. If Lender reasonably determines that (i) such Additional
Replacement is of the type intended to be covered by the Replacement Reserve
Account, (ii) such Additional Replacement is not covered or is not of the type
intended to be covered by the Required Repair Account, (iii) costs for such
Additional Replacement are reasonable, (iv) the funds in the Replacement Reserve
Account are sufficient to pay for such Additional Replacement and all other
Replacements for the Property specified in the Property Condition Report, and
(v) all other conditions for disbursement under this Agreement have been met,
Lender may disburse funds from the Replacement Reserve Account.

(h) Lender’s disbursement of any Reserve Funds or other acknowledgment of
completion of any Required Work in a manner reasonably satisfactory to Lender
shall not be deemed a certification or warranty by Lender to any Person that the
Required Work has been completed in accordance with Legal Requirements.

(i) If the funds in any Reserve Account should exceed the amount of payments
actually applied by Lender for the purposes of the account, Lender in its sole
discretion shall either return any excess to Borrower or credit such excess
against future payments to be made to that Reserve Account. If at any time
Lender reasonably determines that the Reserve Funds are not or will not be
sufficient to make the required payments, Lender shall notify Borrower of such
determination and Borrower shall pay to Lender any amount necessary to make up
the deficiency within ten (10) days after notice from Lender to Borrower
requesting payment thereof.

(j) The insufficiency of any balance in any of the Reserve Accounts shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.

(k) Upon the earlier to occur of (i) the timely completion of all Required
Repairs and any Additional Required Repairs, if any, in accordance with the
requirements of this Agreement, as verified by Lender in its reasonable
discretion, or (ii) the payment in full of the Debt, all amounts remaining on
deposit, if any, in the Required Repair Account shall be returned to Borrower or
the Person shown on Lender’s records as being the owner of the related
Individual Property and no other party shall have any right or claim thereto.

(l) Upon payment in full of the Debt, all amounts remaining on deposit, if any,
in the Replacement Reserve Account shall be returned to Borrower or the Person
shown on Lender’s records as being the owner of the related Individual Property
and no other party shall have any right or claim thereto.

Section 9.6 Tax and Insurance Reserve Funds. Borrower shall establish on the
date hereof an Eligible Account with Lender or Lender’s agent sufficient to
discharge Borrower’s obligations for the payment of Taxes and Insurance Premiums
pursuant to Section 5.4 and Section 8.1 hereof (the “Tax and Insurance Reserve
Account”) into which Borrower shall deposit on the date hereof $6,359.48, which
amount, when added to the required monthly deposits set forth in the next
sentence, is sufficient to make the payments of Taxes and

 

-58-



--------------------------------------------------------------------------------

Insurance Premiums as required herein. Borrower shall deposit into the Tax and
Insurance Reserve Account on each Scheduled Payment Date (a) one-twelfth of the
Taxes that Lender estimates will be payable during the next ensuing twelve
(12) months or such higher amount necessary to accumulate with Lender sufficient
funds to pay all such Taxes at least thirty (30) days prior to the earlier of
(i) the date that the same will become delinquent and (ii) the date that
additional charges or interest will accrue due to the non-payment thereof, and
(b) except to the extent Lender has waived the insurance escrow because the
insurance required hereunder is maintained under a blanket insurance Policy
acceptable to Lender in accordance with Section 8. l(c), one-twelfth of the
Insurance Premiums that Lender estimates will be payable during the next ensuing
twelve (12) months for the renewal of the coverage afforded by the Policies upon
the expiration thereof or such higher amount necessary to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Reserve Funds”). Lender will apply the
Tax and Insurance Reserve Funds to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.4 and Section 8.1 hereof.
In making any disbursement from the Tax and Insurance Reserve Account, Lender
may do so according to any bill, statement or estimate procured from the
appropriate public office or tax lien service (with respect to Taxes) or insurer
or agent (with respect to Insurance Premiums), without inquiry into the accuracy
of such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof. If the amount of the Tax
and Insurance Reserve Funds shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Section 5.4 and Section 8.1 hereof, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax and Insurance Reserve Account. In
allocating any such excess, Lender may deal with the person shown on Lender’s
records as being the owner of the related Individual Property. Any amount
remaining in the Tax and Insurance Reserve Account after the Debt has been paid
in full shall be returned to Borrower or the person shown on Lender’s records as
being the owner of the related Individual Property and no other party shall have
any right or claim thereto. If at any time Lender reasonably determines that the
Tax and Insurance Reserve Funds are not or will not be sufficient to pay Taxes
and Insurance Premiums by the dates set forth in (a) and (b) above, Lender shall
notify Borrower of such determination and Borrower shall pay to Lender any
amount necessary to make up the deficiency within ten (10) days after notice
from Lender to Borrower requesting payment thereof.

Section 9.7 Reserve Funds Generally.

(a) (i) Except for the Interest Bearing Reserve Accounts, no earnings or
interest on the Reserve Accounts shall be payable to Borrower. Neither Lender
nor any loan servicer that at any time holds or maintains the
non-interest-bearing Reserve Accounts shall have any obligation to keep or
maintain the Reserve Accounts or any funds deposited therein in interest-bearing
accounts. If Lender or any such loan servicer elects in its sole and absolute
discretion to keep or maintain any non-interest-bearing Reserve Accounts or any
funds deposited therein in an interest-bearing account, the account shall be an
Eligible Account and (A) such funds shall not be invested except in Permitted
Investments, and (B) all interest earned or accrued thereon shall be for the
account of and be retained by Lender or such loan servicer.

 

-59-



--------------------------------------------------------------------------------

(ii) Funds deposited in the Interest Bearing Reserve Accounts shall be held in
an interest-bearing business savings account and interest shall be credited to
Borrower. In no event shall Lender or any loan servicer that at any time holds
or maintains the Interest Bearing Reserve Accounts be required to select any
particular interest-bearing account or the account that yields the highest rate
of interest, provided that selection of the account shall be consistent with the
general standards at the time being utilized by Lender or the loan servicer, as
applicable, in establishing similar accounts for loans of comparable type. All
such interest shall be and become part of the Interest Bearing Reserve Accounts,
as applicable, and shall be disbursed in accordance with Section 9.5 above;
provided, however, that Lender may, at its election, retain any such interest
for its own account during the occurrence and continuance of an Event of
Default. Borrower agrees that it shall include all interest on Interest Bearing
Reserve Funds as the income of Borrower (and, if Borrower is a partnership or
other pass-through entity, the partners, members or beneficiaries of Borrower,
as the case may be), and shall be the owner of the Interest Bearing Reserve
Funds for federal and applicable state and local tax purposes, except to the
extent that Lender retains any interest for its own account during the
occurrence and continuance of an Event of Default as provided herein.

(b) Borrower grants to Lender a first-priority perfected security interest in,
and assigns and pledges to Lender, each of the Reserve Accounts and any and all
Reserve Funds now or hereafter deposited in the Reserve Accounts as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Accounts and the Reserve Funds shall constitute additional
security for the Debt. The provisions of this Section 9.7 are intended to give
Lender or any subsequent holder of the Loan “control” of the Reserve Accounts
within the meaning of the UCC.

(c) The Reserve Accounts and any and all Reserve Funds now or hereafter
deposited in the Reserve Accounts shall be subject to the exclusive dominion and
control of Lender, which shall hold the Reserve Accounts and any or all Reserve
Funds now or hereafter deposited in the Reserve Accounts subject to the terms
and conditions of this Agreement. Borrower shall have no right of withdrawal
from the Reserve Accounts or any other right or power with respect to the
Reserve Accounts or any or all of the Reserve Funds now or hereafter deposited
in the Reserve Accounts, except as expressly provided in this Agreement.

(d) Lender shall furnish or cause to be furnished to Borrower, without charge,
an annual accounting of each Reserve Account in the normal format of Lender or
its loan servicer, showing credits and debits to such Reserve Account and the
purpose for which each debit to each Reserve Account was made.

(e) As long as no Event of Default has occurred and is continuing, Lender shall
make disbursements from the Reserve Accounts in accordance with this Agreement.
All such disbursements shall be deemed to have been expressly pre-authorized by
Borrower, and shall not be deemed to constitute the exercise by Lender of any
remedies against Borrower unless an Event of Default has occurred and is
continuing and Lender has expressly stated in writing its intent to proceed to
exercise its remedies as a secured party, pledgee or lienholder with respect to
the Reserve Accounts.

 

-60-



--------------------------------------------------------------------------------

(f) If any Event of Default occurs and is continuing, Borrower shall immediately
lose all of its rights to receive disbursements from the Reserve Accounts until
the earlier to occur of (i) the date on which such Event of Default is cured to
Lender’s satisfaction, or (ii) the payment in full of the Debt. In addition, at
Lender’s election, Borrower shall lose all of its rights to receive interest on
the Interest Bearing Reserve Accounts during the occurrence and continuance of
an Event of Default. Upon the occurrence and during the continuance of any Event
of Default, Lender may exercise any or all of its rights and remedies as a
secured party, pledgee and lienholder with respect to the Reserve Accounts.
Without limitation of the foregoing, upon the occurrence and during the
continuance of any Event of Default, Lender may use and disburse the Reserve
Funds (or any portion thereof) for any of the following purposes: (A) repayment
of the Debt, including, but not limited to, principal prepayments and the
prepayment premium applicable to such full or partial prepayment (as
applicable); (B) reimbursement of Lender for all losses, fees, costs and
expenses (including, without limitation, reasonable legal fees) suffered or
incurred by Lender as a result of such Event of Default; (C) payment of any
amount expended in exercising any or all rights and remedies available to Lender
at law or in equity or under this Agreement or under any of the other Loan
Documents; (D) payment of any item from any of the Reserve Accounts as required
or permitted under this Agreement; or (E) any other purpose permitted by
applicable law; provided, however, that any such application of funds shall not
cure or be deemed to cure any Event of Default. Without limiting any other
provisions hereof, each of the remedial actions described in the immediately
preceding sentence shall be deemed to be a commercially reasonable exercise of
Lender’s rights and remedies as a secured party with respect to the Reserve
Funds and shall not in any event be deemed to constitute a setoff or a
foreclosure of a statutory banker’s lien. Nothing in this Agreement shall
obligate Lender to apply all or any portion of the Reserve Funds to effect a
cure of any Event of Default, or to pay the Debt, or in any specific order of
priority. The exercise of any or all of Lender’s rights and remedies under this
Agreement or under any of the other Loan Documents shall not in any way
prejudice or affect Lender’s right to initiate and complete a foreclosure under
the Mortgage.

(g) The Reserve Funds shall not constitute escrow or trust funds and may be
commingled with other monies held by Lender. Notwithstanding anything else
herein to the contrary, Lender may commingle in one or more Eligible Accounts
(i) any and all funds controlled by Lender, including, without limitation, funds
pledged in favor of Lender by other borrowers, whether for the same purposes as
the Reserve Accounts or otherwise. Without limiting any other provisions of this
Agreement or any other Loan Document, the Reserve Accounts may be established
and held in such name or names as Lender or its loan servicer, as agent for
Lender, shall deem appropriate, including, without limitation, in the name of
Lender or such loan servicer as agent for Lender. In the case of any Reserve
Account which is held in a commingled account, Lender or its loan servicer, as
applicable, shall maintain records sufficient to enable it to determine at all
times which portion of such account is related to the Loan. The Reserve Accounts
are solely for the protection of Lender. With respect to the Reserve Accounts,
Lender shall have no responsibility beyond the allowance of due credit for the
sums actually received by Lender or beyond the reimbursement or payment of the
costs and expenses for which such accounts were established in accordance with
their terms. Upon assignment of the Loan by Lender, any Reserve Funds shall be
turned over to the assignee and any responsibility of Lender as assignor shall
terminate. The requirements of this Agreement concerning the Reserve

 

-61-



--------------------------------------------------------------------------------

Accounts in no way supersede, limit or waive any other rights or obligations of
the parties under any of the Loan Documents or under applicable law.

(h) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in the Reserve Accounts or
the Reserve Funds deposited therein or permit any Lien to attach thereto, except
for the security interest granted in this Section 9.7, or any levy to be made
thereon, or any UCC Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto.

(i) Borrower will maintain the security interest created by this Section 9.7 as
a first priority perfected security interest and will defend the right, title
and interest of Lender in and to the Reserve Accounts and the Reserve Funds
against the claims and demands of all Persons whomsoever. At any time and from
time to time, upon the written request of Lender, and at the sole expense of
Borrower, Borrower will promptly and duly execute and deliver such further
instruments and documents and will take such further actions as Lender
reasonably may request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.

Section 9.8 Prepaid Rent Reserve. Borrower shall establish on the date hereof an
Eligible Account with Lender or Lender’s agent to be held as additional
collateral for the Loan (the “Prepaid Rent Reserve Account”) into which Borrower
shall deposit on the date hereof the amount of $41,853.25 which amount equals
the amount of rent that has been prepaid in excess of the Prepaid Rent
Collection Threshold. Amounts so deposited shall hereinafter be referred to as
the “Prepaid Rent Reserve Funds.” Provided no Event of Default has occurred and
is continuing, commencing on the date that is six (6) months from the date
hereof, upon written request from Borrower, Lender shall release to Borrower
from the Prepaid Rent Reserve Funds, an amount equal to $1,785.33 per written
request; provided that, in connection with each such request for release,
Borrower shall have delivered to Lender a then-current estoppel certificate
executed by Borrower, attesting to the following regarding the lease with that
certain Tenant known as Dynamic Systems: (i) that the Dynamic Systems lease is
in full force and effect with no defaults thereunder on the part of any party,
(ii) that none of the Rents have been paid more than one month in advance,
except as security or except as otherwise specified therein, and (iii) that
Dynamic Systems has claimed no defense or offset against the full and timely
performance of its obligations under its lease with Borrower. Notwithstanding
the foregoing, Lender shall not be required to release any portion of the
Prepaid Rent Reserve Funds (i) more frequently than once in any six (6) month
period, and (ii) on any date after the date that is five (5) years from the date
hereof.

 

-62-



--------------------------------------------------------------------------------

ARTICLE 10

INTENTIONALLY RESERVED

ARTICLE 11

EVENTS OF DEFAULT; REMEDIES

Section 11.1 Event of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a) if any portion of the Debt is not paid on or prior to the fifth day
following the date the same is due or if the entire Debt is not paid on or
before the Maturity Date;

(b) except as otherwise expressly provided in the Loan Documents, if any of the
Taxes or Other Charges are not paid prior to delinquency, unless there is
sufficient money in the Tax and Insurance Reserve Account for payment of amounts
then due and payable and Lender’s access to such money has not been constrained
or restricted in any manner;

(c) if the Policies are not kept in full force and effect, or if certificates of
insurance with respect to all Policies are not delivered to Lender as provided
in Section 8.1;

(d) if Borrower or Master Lessee breaches any covenant with respect to itself
contained in Article 6 or any covenant contained in Article 7 hereof;

(e) if any representation or warranty of, or with respect to, Borrower, Borrower
Principal, Master Lessee, or any member, general partner, principal or
beneficial owner of any of the foregoing, made herein, in any other Loan
Document, or in any certificate, report, financial statement or other instrument
or document furnished to Lender at the time of the closing of the Loan or during
the term of the Loan shall have been false or misleading in any material respect
when made;

(f) if (i) Borrower, or any managing member or general partner of Borrower,
Borrower Principal, or Master Lessee shall commence any case, proceeding or
other action (A) under any Creditors Rights Laws, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or Borrower, any managing member or general
partner of Borrower, Borrower Principal, or Master Lessee shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Borrower, any managing member or general partner of Borrower, Borrower
Principal, or Master Lessee, any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against Borrower, any managing member or general partner of
Borrower, Borrower Principal, or Master Lessee any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of any

 

-63-



--------------------------------------------------------------------------------

order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty (60) days from the entry thereof;
or (iv) Borrower, any managing member or general partner of Borrower, Borrower
Principal, or Master Lessee shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Borrower, any managing member
or general partner of Borrower, Borrower Principal, or Master Lessee shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due;

(g) if Borrower shall be in default beyond applicable notice and grace periods
under any other mortgage, deed of trust, deed to secure debt or other security
agreement covering any part of any Individual Property, whether it be superior
or junior in lien to the related Mortgage;

(h) if any Individual Property becomes subject to any mechanic’s, materialman’s
or other Lien other than a Lien for any Taxes or Other Charges not then due and
payable and such Lien shall remain undischarged of record (by payment, bonding
or otherwise) for a period of thirty (30) days;

(i) if any federal tax lien is filed against Borrower, any managing member or
general partner of Borrower, Borrower Principal, or Master Lessee or any
Individual Property and same is not discharged of record within thirty (30) days
after same is filed;

(j) if a final, non-appealable judgment is filed against the Borrower in excess
of $100,000 which is not vacated, discharged or bonded within 30 days;

(k) if any default occurs under any guaranty or indemnity executed in connection
herewith and such default continues after the expiration of applicable grace
periods, if any;

(1) if Borrower shall permit any event within its control to occur that would
cause any REA to terminate without notice or action by any party thereto or
would entitle any party to terminate any REA and the term thereof by giving
notice to Borrower; or any REA shall be surrendered, terminated or canceled for
any reason or under any circumstance whatsoever except as provided for in such
REA; or any term of any REA shall be modified or supplemented without Lender’s
consent; or Borrower shall fail, within ten (10) Business Days after demand by
Lender, to exercise its option to renew or extend the term of any REA or shall
fail or neglect to pursue diligently all actions necessary to exercise such
renewal rights pursuant to such REA except as provided for in such REA;

(m) Borrower’s or Master Lessee’s failure to renew the term of the Master Lease
beyond the Maturity Date of the Note;

(n) Borrower’s failure to cause the Forced Conversion to occur after Lender has
sent a Forced Conversion Notice to Borrower;

(o) if Borrower shall continue to be in default under any other term, covenant
or condition of this Agreement or any of the Loan Documents for more than ten
(10) days after notice from Lender in the case of any default which can be cured
by the payment of a sum of

 

-64-



--------------------------------------------------------------------------------

money or for thirty (30) days after notice from Lender in the case of any other
default, provided that if such default cannot reasonably be cured within such
thirty (30) day period and Borrower shall have commenced to cure such default
within such thirty (30) day period and thereafter diligently and expeditiously
proceeds to cure the same, such thirty (30) day period shall be extended for so
long as it shall require Borrower in the exercise of due diligence to cure such
default, it being agreed that no such extension shall be for a period in excess
of one hundred twenty (120) days; or

(p) if any party to the Master Lease is in default or causes a default under the
Master Lease or the Master Lease SNDA, beyond the expiration of any applicable
cure period set forth in the Master Lease or Master Lease SNDA, respectively.

Section 11.2 Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in Section 11.1(f) above) Lender may, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against Borrower and in the Property, including, without limitation,
declaring the Debt to be immediately due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrower and the Property, including, without limitation, all rights or
remedies available at law or in equity; and upon any Event of Default described
in Section 11.1(f) above, the Debt and all other obligations of Borrower
hereunder and under the other Loan Documents shall immediately and automatically
become due and payable, without notice or demand, and Borrower hereby expressly
waives any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

(b) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to any Individual Property. Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singularly, successively, together or otherwise, at such time and in such order
as Lender may determine in its sole discretion, to the fullest extent permitted
by law, without impairing or otherwise affecting the other rights and remedies
of Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents.

 

-65-



--------------------------------------------------------------------------------

ARTICLE 12

ENVIRONMENTAL PROVISIONS

Section 12.1 Environmental Representations and Warranties. Borrower represents
and warrants, based upon an Environmental Report of the Property, that, to
Borrower’s knowledge: (a) there are no Hazardous Materials or underground
storage tanks in, on, or under any Individual Property, except those that are
both (i) in compliance with Environmental Laws and with permits issued pursuant
thereto (if such permits are required), if any, and (ii) either (A) in the case
of Hazardous Materials, in amounts not in excess of that necessary to operate
the related Individual Property for the purposes set forth herein or (B) fully
disclosed to and approved by Lender in writing pursuant to an Environmental
Report; (b) there are no past, present or threatened Releases of Hazardous
Materials in violation of any Environmental Law or which would require
remediation by a Governmental Authority in, on, under or from any Individual
Property except as described in the Environmental Report; (c) there is no threat
of any Release of Hazardous Materials migrating to any Individual Property
except as described in the Environmental Report; (d) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with any Individual Property except as described in the
Environmental Report; (e) Borrower does not know of, and has not received, any
written or oral notice or other communication from any Person relating to
Hazardous Materials in, on, under or from any Individual Property; (f) each
Individual Property is free of Mold; and (g) Borrower has truthfully and fully
provided to Lender, in writing, any and all information relating to
environmental conditions in, on, under or from each Individual Property known to
Borrower or contained in Borrower’s files and records, including but not limited
to any reports relating to Hazardous Materials in, on, under or migrating to or
from any Individual Property and/or to the environmental condition of or the
presence of Mold at any Individual Property.

Section 12.2 Environmental Covenants. Borrower covenants and agrees that so long
as Borrower owns, manages, is in possession of, or otherwise controls the
operation of the Property: (a) all uses and operations on or of each Individual
Property, whether by Borrower or any other Person, shall be in compliance with
all Environmental Laws and permits issued pursuant thereto; (b) there shall be
no Releases of Hazardous Materials in, on, under or from any Individual
Property; (c) there shall be no Hazardous Materials in, on, or under any
Individual Property, except those that are both (i) in compliance with all
Environmental Laws and with permits issued pursuant thereto, if and to the
extent required, and (ii) (A) in amounts not in excess of that necessary to
operate any Individual Property for the purposes set forth herein or (B) fully
disclosed to and approved by Lender in writing; or (C) with respect to Mold, not
in a condition, location, or of a type which may reasonably pose a risk to human
health or safety or the environment or which may result in material damage to or
would adversely affect or impair the value or marketability of any Individual
Property; (d) Borrower shall keep each Individual Property free and clear of all
Environmental Liens; (e) Borrower shall, at its sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to Section 12.4 below,
including but not limited to providing all relevant information and making
knowledgeable persons available for interviews; (f) Borrower shall, at its sole
cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with any Individual
Property, pursuant to any reasonable written request of Lender, upon

 

-66-



--------------------------------------------------------------------------------

Lender’s reasonable belief that such Individual Property is not in full
compliance with all Environmental Laws, and share with Lender the reports and
other results thereof, and Lender and other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; (g) Borrower shall
keep the Property free of Mold; and (h) Borrower shall, at its sole cost and
expense, comply with all reasonable written requests of Lender to (i) reasonably
effectuate remediation of any Hazardous Materials in, on, under or from any
Individual Property; and (ii) comply with any Environmental Law; (h) Borrower
shall not allow any tenant or other user of the Property to violate any
Environmental Law; and (i) Borrower shall immediately notify Lender in writing
after it has become aware of (A) any presence or Release or threatened Release
of Hazardous Materials in, on, under, from or migrating towards any Individual
Property; (B) any non-compliance with any Environmental Laws related in any way
to any Individual Property; (C) any actual or potential Environmental Lien
against any Individual Property; (D) any required or proposed remediation of
environmental conditions relating to any Individual Property, and (E) any
written or oral notice or other communication of which Borrower becomes aware
from any source whatsoever (including but not limited to a Governmental
Authority) relating in any way to Hazardous Materials. Any failure of Borrower
to perform its obligations pursuant to this Section 12.2 shall constitute bad
faith waste with respect to the related Individual Property.

Section 12.3 Lender’s Rights. Lender and any other Person designated by Lender,
including but not limited to any representative of a Governmental Authority, and
any environmental consultant, and any receiver appointed by any court of
competent jurisdiction, shall have the right, but not the obligation, to enter
upon the Property at all reasonable times (subject to the rights of Tenants
pursuant to the Leases) to assess any and all aspects of the environmental
condition of the Property and its use, including but not limited to conducting
any environmental assessment or audit (the scope of which shall be determined in
Lender’s sole reasonable discretion) and taking samples of soil, groundwater or
other water, air, or building materials, and conducting other invasive testing.
Borrower shall cooperate with and provide access to Lender and any such person
or entity designated by Lender.

Section 12.4 Operations and Maintenance Programs. If recommended by the
Environmental Report or any other environmental assessment or audit of any
Individual Property, Borrower shall establish and comply with an operations and
maintenance program with respect to the related Individual Property, in form and
substance reasonably acceptable to Lender, prepared by an environmental
consultant reasonably acceptable to Lender, which program shall address any
asbestos-containing material or lead based paint or Mold that may now or in the
future be detected at or on the related Individual Property. Without limiting
the generality of the preceding sentence, Lender may require (a) periodic
notices or reports to Lender in form, substance and at such intervals as Lender
may specify, (b) an amendment to such operations and maintenance program to
address changing circumstances, laws or other matters, (c) at Borrower’s sole
expense, supplemental examination of the related Individual Property by
consultants specified by Lender, (d) subject to the rights of Tenants pursuant
to the Leases, access to the related Individual Property by Lender, its agents
or servicer, to review and assess the environmental condition of such Individual
Property and Borrower’s compliance with any operations and maintenance program,
and (e) variation of the operations and maintenance program in response to the
reports provided by any such consultants.

 

-67-



--------------------------------------------------------------------------------

Section 12.5 Environmental Definitions. “Environmental Law” means any present
and future federal, state and local laws, statutes, ordinances, rules,
regulations, standards, policies and other government directives or
requirements, as well as common law, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act and the
Resource Conservation and Recovery Act, that apply to Borrower or the Property
and relate to Hazardous Materials or protection of human health or the
environment. “Environmental Liens” means all Liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Borrower or any other Person. “Environmental Report” means the written reports
resulting from the environmental site assessments of the Property delivered to
Lender in connection with the Loan. “Hazardous Materials” shall mean petroleum
and petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives, flammable materials; radioactive materials;
polychlorinated biphenyls and compounds containing them; lead and lead-based
paint; asbestos or asbestos-containing materials in any form that is or could
become friable; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which on the Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material”, “hazardous waste”,
“toxic substance”, “toxic pollutant”, “contaminant”, or “pollutant” within the
meaning of any Environmental Law. “Mold” shall mean any mold, fungi, bacterial
or microbial matter present at or in the Property in material and significant
amounts, including, without limitation, building materials which is in a
condition, location or a type which may reasonably pose a risk to human health
or safety or the environment, may result in material damage to or would
adversely affect or impair the value or marketability of any Individual
Property. “Release” of any Hazardous Materials includes but is not limited to
any release, deposit, discharge, emission, leaking, spilling, seeping,
migrating, injecting, pumping, pouring, emptying, escaping, dumping, disposing
or other movement of Hazardous Materials.

Section 12.6 Indemnification.

(a) Borrower and Borrower Principal covenant and agree at their sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (i) any presence
of any Hazardous Materials in, on, above, or under any Individual Property;
(ii) any past, present or threatened Release of Hazardous Materials in, on,
above, under or from any Individual Property; (iii) any activity by Borrower,
any Person affiliated with Borrower, and any Tenant or other user of any
Individual Property in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
any Individual Property of any Hazardous Materials at any time located in,
under, on or above any Individual Property or any actual or proposed remediation
of any Hazardous Materials at any time located in, under, on or above any
Individual Property, whether or not such remediation is voluntary or pursuant to
court or administrative order, including but not limited to any removal,
remedial or corrective action; (iv) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with any Individual Property or
operations thereon, including but not limited to any failure by Borrower, any
person or entity

 

-68-



--------------------------------------------------------------------------------

affiliated with Borrower, and any tenant or other user of any Individual
Property to comply with any order of any Governmental Authority in connection
with any Environmental Laws; (v) the imposition, recording or filing or the
threatened imposition, recording or filing of any Environmental Lien encumbering
any Individual Property; (vi) any acts of Borrower, any person or entity
affiliated with Borrower, and any tenant or other user of any Individual
Property in (A) arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Materials at
any facility or incineration vessel containing such or similar Hazardous
Materials or (B) accepting any Hazardous Materials for transport to disposal or
treatment facilities, incineration vessels or sites from which there is a
Release, or a threatened Release of any Hazardous Substance which causes the
incurrence of costs for remediation; and (vii) any misrepresentation or
inaccuracy in any representation or warranty or material breach or failure to
perform any covenants or other obligations pursuant to this Agreement relating
to environmental matters.

(b) Upon written request by any Indemnified Party, Borrower and Borrower
Principal shall defend same (if requested by any Indemnified Party, in the name
of the Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding. Upon demand,
Borrower and Borrower Principal shall pay or, in the sole discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

(c) Notwithstanding the foregoing, neither Borrower nor Borrower Principal shall
have any liability for any Losses imposed upon or incurred by or asserted
against any Indemnified Parties and described in subsection (a) above to the
extent that Borrower and/or Borrower Principal can conclusively prove both that
such Losses were caused solely by actions, conditions or events that occurred
after the date that Lender (or any purchaser at a foreclosure sale) actually
acquired title to the related Individual Property or that such Losses were not
caused by the direct or indirect actions of Borrower, Borrower Principal, or any
partner, member, principal, officer, director, trustee or manager of Borrower or
Borrower Principal or any employee, agent, contractor or Affiliate of Borrower
or Borrower Principal. The obligations and liabilities of Borrower and Borrower
Principal under this Section 12.6 shall fully survive indefinitely
notwithstanding any termination, satisfaction, assignment, entry of a judgment
of foreclosure, exercise of any power of sale, or delivery of a deed in lieu of
foreclosure of the Mortgage, except that, upon payment in full of the Loan,
Borrower and Borrower Principal shall be released from liability under this
Section 12.6 upon delivery to Lender of a environmental report in form and
substance and from an engineer acceptable to Lender and dated no earlier than
the date on which the Loan is paid in full.

 

-69-



--------------------------------------------------------------------------------

ARTICLE 13

SECONDARY MARKET

Section 13.1 Transfer of Loan. Lender may, at any time, sell, transfer or assign
the Loan Documents, or grant participations therein (“Participations”) or
syndicate the Loan (“Syndication”) or issue mortgage pass-through certificates
or other securities evidencing a beneficial interest in a rated or unrated
public offering or private placement (“Securities”) (a Syndication or the
issuance of Participations and/or Securities, a “Securitization”).

Section 13.2 Delegation of Servicing. At the option of Lender, the Loan may be
serviced by a servicer/trustee selected by Lender and Lender may delegate all or
any portion of its responsibilities under this Agreement and the other Loan
Documents to such servicer/trustee pursuant to a servicing agreement between
Lender and such servicer/trustee.

Section 13.3 Dissemination of Information. Lender may forward to each purchaser,
transferee, assignee, or servicer of, and each participant, or investor in, the
Loan, or any Participations and/or Securities or any of their respective
successors (collectively, the “Investor”) or any Rating Agency rating the Loan,
or any Participations and/or Securities, each prospective Investor, and any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Lender now has or
may hereafter acquire relating to the Debt and to Borrower, any managing member
or general partner thereof, Borrower Principal, Master Lessee and the Property,
including financial statements, whether furnished by Borrower or otherwise, as
Lender determines necessary or desirable. Borrower irrevocably waives any and
all rights it may have under applicable Legal Requirements to prohibit such
disclosure, including but not limited to any right of privacy.

Section 13.4 Cooperation. Borrower and Borrower Principal agree to cooperate
with Lender in connection with any sale or transfer of the Loan or any
Participation and/or Securities created pursuant to this Article 13, including,
without limitation, (a) the delivery of an estoppel certificate required in
accordance with Section 5.12(a) and such other documents as may be reasonably
requested by Lender, (b) the execution of such amendments to the Loan Documents
as may be requested by the holder of the Note or the Rating Agencies or
otherwise to effect the Securitization including, without limitation,
bifurcation of the Loan into two or more separate notes; provided, however, that
Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would (i) change the interest rate, the stated
maturity or the amortization of principal set forth in the Note, except in
connection with a bifurcation of the Loan which may result in varying fixed
interest rates and amortization schedules, but which shall have the same initial
weighted average coupon of the original Note, or (ii) in the reasonable judgment
of Borrower, modify or amend any other material economic term of the Loan, or
(iii) in the reasonable judgment of Borrower, materially increase Borrower’s
obligations and liabilities under the Loan Documents, and (c) make changes to
the organizational documents of any DST and its principals and/or use
commercially reasonable efforts to cause changes to the legal opinions delivered
by Borrower in connection with the Loan, provided, that such changes shall not
result in a material adverse economic effect to Borrower or require that
Borrower’s Counsel deliver legal opinions which were not required in connection
with the Closing of the Loan, except as the same are provided at Lender’s
expense and are reasonably

 

-70-



--------------------------------------------------------------------------------

requested by Lender, any Investor, any prospective Investor or any Rating Agency
in connection with any sale or transfer of the Loan or any Participations or
Securities. Borrower shall also furnish and Borrower and Borrower Principal
consent to Lender furnishing to such Investors or such prospective Investors or
such Rating Agency any and all information concerning the Property, the Leases,
the financial condition of Borrower or Borrower Principal as may be reasonably
requested by Lender, any Investor, any prospective Investor or any Rating Agency
in connection with any sale or transfer of the Loan or any Participations or
Securities. All reasonable third party costs and expenses incurred by Borrower
in connection with Borrower’s complying with requests made under this
Section 13.4 shall be paid by Borrower and all third party costs and expenses
incurred by Lender in connection with Borrower’s complying with requests made
under this Section 13.4 (including, without limitation, the fees and expenses of
the Rating Agencies) shall be paid by Lender.

ARTICLE 14

INDEMNIFICATIONS

Section 14.1 General Indemnification. Borrower shall indemnify, defend and hold
harmless the Indemnified Parties from and against any and all Losses imposed
upon or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any accident, injury to or death of persons or loss of or damage
to property occurring in, on or about any Individual Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (b) any use, nonuse or condition in, on or about
any Individual Property or any part thereof or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of any Individual Property or any part thereof;
(d) any failure of any Individual Property to be in compliance with any
applicable Legal Requirements or any DST to be in compliance with applicable
securities laws; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; (f) the holding or investing of the Reserve Accounts or
the performance of the Required Work, Additional Required Repairs or Additional
Replacements, or (g) the payment of any commission, charge or brokerage fee to
anyone which may be payable in connection with the funding of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender or its agents. To the extent that the undertaking
to indemnify, defend and hold harmless set forth in the preceding sentence may
be unenforceable because it violates any law or public policy, Borrower shall
pay the maximum portion that it is permitted to pay and satisfy under applicable
law to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

Section 14.2 Mortgage and Intangible Tax Indemnification. Borrower shall, at its
sole cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on

 

-71-



--------------------------------------------------------------------------------

the making and/or recording of the Mortgage, the Note or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.

Section 14.3 ERISA Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses incurred in correcting any prohibited transaction or in the
sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Lender’s sole
discretion) that Lender may incur, directly or indirectly, as a result of a
default under Section 4.9 or Section 5.18 of this Agreement.

Section 14.4 Survival. The obligations and liabilities of Borrower and Borrower
Principal under this Article 14 shall fully survive indefinitely notwithstanding
any termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale, or delivery of a deed in lieu of foreclosure of
the Mortgage.

ARTICLE 15

EXCULPATION

Section 15.1 Exculpation.

(a) Except as otherwise provided herein or in the other Loan Documents, Lender
shall not enforce the liability and obligation of Borrower, Master Lessee or
Borrower Principal, as applicable, to perform and observe the obligations
contained herein or in the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against Borrower, Borrower Principal,
Master Lessee or any of Borrower’s, Borrower Principal’s, or Master Lessee’s
partners or members, except that Lender may bring a foreclosure action, action
for specific performance or other appropriate action or proceeding to enable
Lender to enforce and realize upon this Agreement, the Note, the Mortgage and
the other Loan Documents, and the interest in any Individual Property, the Rents
and any other collateral given to Lender created by this Agreement, the Note,
the Mortgage and the other Loan Documents; provided, however, that any judgment
in any such action or proceeding shall be enforceable against Borrower, Master
Lessee or Borrower Principal, as applicable, only to the extent of Borrower’s,
Master Lessee’s or Borrower Principal’s interest in the related Individual
Property, in the Rents and in any other collateral given to Lender, and not
otherwise. Lender, by accepting this Agreement, the Note, the Mortgage and the
other Loan Documents, agrees that it shall not, except as otherwise provided in
this Section 15.1, sue for, seek or demand any deficiency judgment against
Borrower, Master Lessee, Borrower Principal or any of Borrower’s, Master
Lessee’s, or Borrower Principal’s partners or members in any such action or
proceeding, under or by reason of or under or in connection with this Agreement,
the Note, the Mortgage or the other Loan Documents. The provisions of this
Section 15.1 shall not, however, (i) constitute a waiver, release or impairment
of any obligation evidenced or secured by this Agreement, the Note, the Mortgage
or the other Loan Documents; (ii) impair the right of Lender to name Borrower,
Master Lessee or Borrower Principal as a party defendant in any action or suit
for judicial foreclosure and sale under this Agreement and the Mortgage;
(iii) affect the validity or

 

-72-



--------------------------------------------------------------------------------

enforceability of any indemnity (including, without limitation, those contained
in Section 12,6 and Article 14 of this Agreement), guaranty, master lease or
similar instrument made in connection with this Agreement, the Note, the
Mortgage and the other Loan Documents; (iv) impair the right of Lender to obtain
the appointment of a receiver; (v) impair the enforcement of the assignment of
leases provisions contained in the Mortgage; or (vi) impair the right of Lender
to obtain a deficiency judgment or other judgment on the Note against Borrower,
Master Lessee or Borrower Principal if necessary to obtain any Insurance
Proceeds or Awards to which Lender would otherwise be entitled under this
Agreement; provided however, Lender shall only enforce such judgment to the
extent of the Insurance Proceeds and/or Awards.

(b) Notwithstanding the provisions of this Section 15.1 to the contrary,
Borrower, Borrower Principal, and Master Lessee shall be personally liable to
Lender on a joint and several basis for Losses due to:

(i) fraud or intentional misrepresentation by Borrower, Borrower Principal or
any other Affiliate of Borrower or Borrower Principal in connection with the
execution and the delivery of this Agreement, the Note, the Mortgage, any of the
other Loan Documents, or any certificate, report, financial statement or other
instrument or document furnished to Lender at the time of the closing of the
Loan or during the term of the Loan;

(ii) Borrower’s or Master Lessee’s misapplication or misappropriation of Rents
received by Borrower after the occurrence and during the continuance of an Event
of Default;

(iii) Borrower’s or Master Lessee’s misapplication or misappropriation of tenant
security deposits or Rents collected in advance;

(iv) the misapplication or the misappropriation of Insurance Proceeds or Awards
by Borrower, Borrower Principal, Master Lessee or any Affiliate of Borrower,
Borrower Principal or Master Lessee;

(v) Borrower’s failure to pay (or to cause to be paid) Taxes, Other Charges
(except to the extent that (A) sums sufficient to pay such amounts have been
deposited in escrow with Lender pursuant to the terms hereof and there exists no
impediment to Lender’s utilization thereof or (B) there is insufficient cash
flow from the operation of any Individual Property), charges for labor or
materials or other charges that can create liens on any Individual Property
beyond any applicable notice and cure periods specified herein;

(vi) intentionally reserved;

(vii) any act of actual waste or arson by Borrower, any principal, Affiliate,
member or general partner thereof, by Borrower Principal, any principal,
Affiliate, member or general partner thereof, or by Master Lessee, any
principal, Affiliate, member or general partner thereof;

 

-73-



--------------------------------------------------------------------------------

(viii) Borrower’s failure following the occurrence and during the continuance of
any Event of Default to deliver (or to cause to be delivered) to Lender upon
demand all Rents and books and records relating to any Individual Property.

(ix) gross negligence or willful misconduct by Borrower, Borrower Principal,
Master Lessee, or any Affiliate of Borrower, Borrower Principal or Master
Lessee, which adversely affects the Property;

(x) Master Lessee’s cause of the termination or attempted termination of the
Management Agreement or replacement of the Manager without Lender’s prior
written consent;

(xi) any DST’s failure to comply with the Securities Act and all applicable
state securities laws and regulations in connection with the solicitation,
offering and sale of beneficial interests in any DST;

(xii) any DST’s failure to comply with all (or violation of any) applicable laws
and regulations of the State of Delaware as the same pertain to such DST’s
existence as a Delaware statutory trust;

(xiii) Borrower’s cause of the termination or attempted termination of the
Master Lease or replacement of the Master Lessee, each without Lender’s prior
written consent;

(xiv) Borrower’s or Master Lessee’s failure to renew the term of the Master
Lease beyond the Maturity Date of the Note;

(xv) Borrower’s failure to cause the Forced Conversion to occur after Lender has
sent a Forced Conversion Notice to Borrower; or

(xvi) any adverse tax consequences to any Beneficial Owner resulting from the
dissolution or conversion of any DST.

(c) Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect and the Debt immediately shall
become fully recourse to Borrower, Borrower Principal and Master Lessee, on a
joint and several basis in the event (i) of a breach by Borrower, Borrower
Principal or Master Lessee of any of the covenants set forth in Article 6 hereof
(except for Section 6.l(xv) and Section 6.1(xviii)), to the extent that such
breach is (A) material and (B) is not cured within fifteen (15) days of the
earlier to occur of notice from Lender or Borrower’s knowledge of such breach,
(ii) of a breach of any of the covenants set forth in Article 7 hereof,
(iii) any Individual Property or any part thereof shall become an asset in a
voluntary bankruptcy or insolvency proceeding of Borrower, (iv) Borrower,
Borrower Principal or any Affiliate, officer, director, or representative which
controls, directly or indirectly, Borrower or Borrower Principal files, or joins
in the filing of, an involuntary petition against Borrower under any Creditors
Rights Laws, or solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower from any Person which results in the entry
of any order for any such relief which shall not have been vacated, discharged,
or stayed or

 

-74-



--------------------------------------------------------------------------------

bonded pending appeal within ninety (90) days from the entry thereof;
(v) Borrower files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
any Creditors Rights Laws, or solicits or causes to be solicited petitioning
creditors for any involuntary petition from any Person; or (vi) any Affiliate,
officer, director, or representative which controls Borrower consents to or
colludes with creditors in or joins in an application for the appointment of a
custodian, receiver, trustee, or examiner for Borrower or any portion of any
Individual Property.

(d) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(b), 1111(b) or any other provision of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Mortgage or to require that all collateral shall continue to secure all
of the indebtedness owing to Lender in accordance with this Agreement, the Note,
the Mortgage or the other Loan Documents.

(e) Subject to the terms of Section 12.6, upon payment in foil of the Loan,
Borrower Principal shall be relieved of its obligations under this Article 15.

(f) Notwithstanding the foregoing, in no event shall Watson & Taylor Management,
Inc. be personally liable for Losses resulting from the occurrences described in
Section 15.1(b)(xi), Section 15.1(b)(xii). Section 15.1(b)(xv), and
Section 15.1(b)(xvi), above.

ARTICLE 16

NOTICES

Section 16.1 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid overnight delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, or by
(c) telecopier (with answer back acknowledged provided an additional notice is
given pursuant to subsection (b) above), addressed as follows (or at such other
address and Person as shall be designated from time to time by any party hereto,
as the case may be, in a written notice to the other parties hereto in the
manner provided for in this Section):

 

If to Lender:  

Bank of America, N. A.

Capital Markets Servicing Group

900 West Trade Street, Suite 650

Mail Code: NCI-026-06-01

Charlotte, North Carolina 28255

Attn: Servicing Manager

Telephone No: (866) 531-0957

Facsimile No.: (704)317-4501

 

-75-



--------------------------------------------------------------------------------

With a copy to:   Cadwalader, Wickersham & Taft LLP
227 West Trade Street, Suite 2400
Charlotte, North Carolina 28202
Attention: Rick Madden, Esq.
Telephone No.: (704) 348-5100
Facsimile.No.: (704) 348-5200 If to Borrower:   El Rhino, DST
c/o U.S. Commercial LLC
111 Corporate Drive, Suite 210,
Ladera Ranch, California 92694
Attention: H. Michael Schwartz
Telephone No.: (949) 429-6600
Facsimile No.: (949) 429-6606 With a copy to:   Thompson & Knight LLP
1700 Pacific Avenue, Suite 3300
Dallas, Texas 75201-4639
Attention: Craig B. Anderson
Telephone No.: (214) 969-1700
Facsimile No.: (214) 969-1751 If to Borrower:   Principal:   Watson & Taylor
Management, Inc.
4015 Belt Line Road, Suite 300
Addison, Texas 75001
Attention: A. Starke (Tracy) Taylor, III
Telephone No.: (972) 247-6990
Facsimile No.: (972) 247-2094   U.S. Advisor, LLC
Five Financial Plaza, Suite 105
Napa, California 94558
Attention: H. Michael Schwartz
Telephone No.: (800) 611-1160
Facsimile No.: (707) 253-8767 With a copy to:   Thompson & Knight LLP
1700 Pacific Avenue, Suite 3300
Dallas, Texas 75201-4639
Attention: Craig B. Anderson
Telephone No.: (214) 969-1700
Facsimile No.: (214) 969-1751

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted

 

-76-



--------------------------------------------------------------------------------

delivery on a Business Day; or in the case of expedited prepaid delivery and
telecopy, upon the first attempted delivery on a Business Day.

ARTICLE 17

FURTHER ASSURANCES

Section 17.1 Replacement Documents. Upon receipt of an affidavit of an officer
of Lender as to the loss, theft, destruction or mutilation of the Note or any
other Loan Document which is not of public record: (i) with respect to any Loan
Document other than the Note, Borrower will issue, in lieu thereof, a
replacement of such other Loan Document, dated the date of such lost, stolen,
destroyed or mutilated Loan Document in the same principal amount thereof and
otherwise of like tenor and (ii) with respect to the Note, (a) Borrower will
execute a reaffirmation of the Debt as evidenced by such Note acknowledging that
Lender has informed Borrower that the Note was lost, stolen destroyed or
mutilated and that such Debt continues to be an obligation and liability of the
Borrower as set forth in the Note, a copy of which shall be attached to such
reaffirmation and (b) if requested by Lender, Borrower will execute a
replacement note and Lender or Lender’s custodian (at Lender’s option) shall
provide to Borrower Lender’s (or Lender’s custodian’s) then standard form of
lost note affidavit and indemnity, which such form shall be reasonably
acceptable to Borrower.

Section 17.2 Recording of Mortgage, etc. Borrower forthwith upon the execution
and delivery of the Mortgage and thereafter, from time to time, will cause the
Mortgage and any of the other Loan Documents creating a lien or security
interest or evidencing the lien hereof upon each Individual Property and each
instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect and perfect the lien or security
interest hereof upon, and the interest of Lender in, each Individual Property.
Borrower will pay all taxes, filing, registration or recording fees, and all
reasonable expenses incident to the preparation, execution, acknowledgment
and/or recording of the Note, the Mortgage, the other Loan Documents, any note,
deed of trust or mortgage supplemental hereto, any security instrument with
respect to any Individual Property and any instrument of further assurance, and
any modification or amendment of the foregoing documents, and all federal,
state, county and municipal taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of the Mortgage,
any deed of trust or mortgage supplemental hereto, any security instrument with
respect to any Individual Property or any instrument of further assurance, and
any modification or amendment of the foregoing documents, except where
prohibited by law so to do.

Section 17.3 Further Acts, etc. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
security agreements, control agreements, notices of assignments, transfers and
assurances as Lender shall, from time to time, reasonably require, for the
better assuring, conveying, assigning, transferring, and confirming unto Lender
the property and rights hereby mortgaged, deeded, granted, bargained, sold,
conveyed, confirmed, pledged, assigned, warranted and transferred or intended
now or hereafter so to be, or which Borrower may be or may hereafter become
bound to convey or assign to

 

-77-



--------------------------------------------------------------------------------

Lender, or for filing, registering or recording the Mortgage or, subject to the
provisions of Section 13.4, for carrying out the intention or facilitating the
performance of the terms of this Agreement or complying with all Legal
Requirements. Borrower, on demand, will execute and deliver, and in the event it
shall fail to so execute and deliver, hereby authorizes Lender to execute in the
name of Borrower or without the signature of Borrower to the extent Lender may
lawfully do so, one or more financing statements and financing statement
amendments to evidence more effectively, perfect and maintain the priority of
the security interest of Lender in each Individual Property. Borrower grants to
Lender a power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Lender at
law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 17.3 and such power of attorney
coupled with an interest cannot be revoked until the payment in full of the
Debt.

Section 17.4 Changes in Tax, Debt, Credit and Documentary Stamp Laws, (a) If any
law is enacted or adopted or amended after the date of this Agreement which
deducts the Debt from the value of any Individual Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in any Individual Property, Borrower will pay the tax, with
interest and penalties thereon, if any. If Lender is advised by counsel chosen
by it that the payment of tax by Borrower would be unlawful or taxable to Lender
or unenforceable or provide the basis for a defense of usury then Lender shall
have the option by written notice of not less than one hundred twenty (120) days
to declare the Debt immediately due and payable and no prepayment penalty or
premium shall be due in connection therewith.

(b) Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
any Individual Property, or any part thereof, and no deduction shall otherwise
be made or claimed from the assessed value of any Individual Property, or any
part thereof, for real estate tax purposes by reason of the Mortgage or the
Debt. If such claim, credit or deduction shall be required by law, Lender shall
have the option, by written notice of not less than one hundred twenty
(120) days, to declare the Debt immediately due and payable.

If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.

Section 17.5 Expenses. Borrower covenants and agrees to pay or, if Borrower
fails to pay, to reimburse, Lender upon receipt of written notice from Lender
for all reasonable costs and expenses (including reasonable, actual attorneys’
fees and disbursements and the allocated costs of internal legal services and
all actual disbursements of internal counsel) reasonably incurred by Lender in
accordance with this Agreement in connection with (a) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions reasonably requested by Lender as to
any legal matters arising under this Agreement or the other Loan Documents with
respect to the Property); (b) Borrower’s ongoing performance of

 

-78-



--------------------------------------------------------------------------------

and compliance with Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (c) following a
request by Borrower, Lender’s ongoing performance and compliance with all
agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(d) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Lender;
(e) securing Borrower’s compliance with any requests made pursuant to the
provisions of this Agreement; (f) the filing and recording fees and expenses,
title insurance and reasonable fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Lien in favor of Lender pursuant to this Agreement
and the other Loan Documents; (g) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, any Individual Property, or
any other security given for the Loan; and (h) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to any Individual Property or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender.

Section 17.6 Cost of Enforcement. In the event (a) that the Mortgage is
foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, or (c) Lender exercises any of its
other remedies under this Agreement or any of the other Loan Documents, Borrower
shall be chargeable with and agrees to pay all reasonable costs of collection
and defense, including reasonable attorneys’ fees and costs, incurred by Lender
or Borrower in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, together with all required
service or use taxes.

ARTICLE 18

WAIVERS

Section 18.1 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower or Borrower
Principal pursuant to this Agreement or the other Loan Documents, or existing at
law or in equity or otherwise. Lender’s rights, powers and remedies may be
pursued singularly, concurrently or otherwise, at such time and in such order as
Lender may determine in Lender’s sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or

 

-79-



--------------------------------------------------------------------------------

power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

Section 18.2 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 18.3 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 18.4 Trial by Jury. BORROWER, BORROWER PRINCIPAL AND LENDER EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, BORROWER
PRINCIPAL AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
EACH OF LENDER, BORROWER PRINCIPAL AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER, BORROWER PRINCIPAL AND LENDER.

Section 18.5 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement

 

-80-



--------------------------------------------------------------------------------

or the other Loan Documents do not specifically and expressly provide for the
giving of notice by Lender to Borrower.

Section 18.6 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment. Lender agrees that, in such event, it shall cooperate in
expediting any action seeking injunctive relief or declaratory judgment.

Section 18.7 Waiver of Marshalling of Assets. To the fullest extent permitted by
law, Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Debt without any prior or different resort for collection or of the right
of Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.

Section 18.8 Waiver of Statute of Limitations. Borrower hereby expressly waives
and releases, to the fullest extent permitted by law, the pleading of any
statute of limitations as a defense to payment of the Debt or performance of its
Other Obligations.

Section 18.9 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

ARTICLE 19

GOVERNING LAW

Section 19.1 Choice of Law. This Agreement shall be governed, construed, applied
and enforced in accordance with the laws of the State and applicable laws of the
United States of America (except that, with respect to the security interest in
the Reserve Accounts, the laws of the state where the Reserve Accounts are
located shall apply).

Section 19.2 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

-81-



--------------------------------------------------------------------------------

Section 19.3 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Creditors Rights Laws, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

ARTICLE 20

MISCELLANEOUS

Section 20.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

Section 20.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 20.3 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 20.4 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 20.5 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower, The preceding sentence shall not be
construed as a waiver by Borrower of any offsets, counterclaims or defenses
which are related to such documents.

 

-82-



--------------------------------------------------------------------------------

Section 20.6 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein of therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender or
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

(c) The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.

(d) Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

(e) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Mortgage, the
Note or the other Loan Documents, including, without limitation, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, the legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.

(f) Borrower recognizes and acknowledges that in accepting this Agreement, the
Note, the Mortgage and the other Loan Documents, Lender is expressly and
primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 4 of this Agreement without any obligation to
investigate any Individual Property and notwithstanding any investigation of any
Individual Property by Lender; that such reliance existed on the part of Lender
prior to the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept

 

-83-



--------------------------------------------------------------------------------

this Agreement, the Note, the Mortgage and the other Loan Documents in the
absence of the warranties and representations as set forth in Article 4 of this
Agreement.

Section 20.7 Publicity. Except as set forth in that certain confidential private
placement memorandum delivered to investors in connection with the closing of
the Loan, all news releases, publicity or advertising by Borrower or its
Affiliates through any media intended to reach the general public which refers
to the Loan, Lender, Banc of America Securities LLC, or any of their Affiliates
shall be subject to the prior written approval of Lender, not to be unreasonably
withheld, conditioned or delayed. Lender shall be permitted to make any news,
releases, publicity or advertising by Lender or its Affiliates through any media
intended to reach the general public which refers to the Loan, the Property,
Borrower, Borrower Principal and their respective Affiliates without the
approval of Borrower or any such Persons. Borrower also agrees that Lender may
share any information pertaining to the Loan with Bank of America Corporation,
including its bank subsidiaries, Banc of America Securities LLC, and any other
Affiliates of the foregoing, in connection with the sale or transfer of the Loan
or any Participations and/or Securities created.

Section 20.8 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 20.9 Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets. Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in each Individual Property and in reliance
upon the aggregate of all Individual Properties taken together being of greater
value as collateral security than the sum of each Individual Property taken
separately. Borrower agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of Default under each
Mortgage; (iii) each Mortgage shall constitute security for the Note as if a
single blanket lien were placed on all of the Individual Properties as security
for the Note; and (iv) such cross-collateralization shall in no event be deemed
to constitute a fraudulent conveyance.

 

-84-



--------------------------------------------------------------------------------

To the fullest extent permitted by law, Borrower for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners or members and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of any of the Individual Properties
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of any of the Individual Properties in preference to every other
claimant whatsoever. In addition, Borrower, for itself and its successors and
assigns, waives in the event of foreclosure of any or all of the Mortgages, any
equitable right otherwise available to Borrower which would require the separate
sale of the Individual Properties or require Lender to exhaust its remedies
against any Individual Property or any combination of the Individual Properties
before proceeding against any other Individual Property or combination of
Individual Properties; and further in the event of such foreclosure Borrower
does hereby expressly consents to and authorizes, at the option of Lender, the
foreclosure and sale either separately or together of any combination of the
Individual Properties.

Section 20.10 Entire Agreement. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

-85-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: EP RHINO, DST, a Delaware statutory trust By:   U.S. Commercial LLC, a
Virginia limited   liability company, its signatory trustee

 

  By:   /s/ H. Michael Schwartz     Name: H. Michael Schwartz     Title:
President



--------------------------------------------------------------------------------

BORROWER PRINCIPAL: Acknowledged and agreed to with respect to its obligations
set forth in Article 4, Article 5, Section 12.6, Section 13.4, Article 15 and
Article 18 hereof:

 

U.S. ADVISOR, LLC, a Virginia limited liability company By:   /s/ Kevin S.
Fitzgerald   Name: Kevin S. Fitzgerald   Title: Chairman and President WATSON &
TAYLOR MANAGEMENT, INC, a Texas corporation By:   /s/ A. Starke Taylor, III  
Name: A. Starke Taylor, III   Title: President



--------------------------------------------------------------------------------

MASTER LESSEE: Acknowledged and agreed to with respect to its obligations and
representations set forth in Article 4, Article 5, Article 11, Article 13 and
Article 15. EP RHINO LEASECO, LTD., a Texas limited partnership By:   EP Rhino
LeaseCo GP, LLC, a Texas   limited liability company, its general partner

 

  By:   /s/ H. Michael Schwartz     Name: H. Michael Schwartz     Title: Manager

Loan Agreement



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A., a national banking association By:   /s/ Fay
Smith   Name: Fay Smith   Title: Vice-President

Loan Agreement